PCIJ_AB_53_EasternGreenland_DNK_NOR_1933-04-05_JUD_01_ME_00_FR.txt. 1933-

5 avril.
Rôle général

n° 43.

22

COUR PERMANENTE DE JUSTICE INTERNATIONALE

VINGT-SIXIEME SESSION

5 avril 1933.

STATUT JURIDIQUE DU GROENLAND
ORIENTAL

Déclaration norvégienne d'occupation du xo juillet 1931 ; sa léga-
lité, sa validité. ;

Titre danois à la souveraineté sur le Groënland résultant d'un
exercice pacifique et continu de l'autorité étatique. Faits établissant
l'intention et la volonté d'agir comme souverain et la manifestation
ou exercice effectif de cette autorité (avant I9I5; après I92I). —
Influence sur ce titre des démarches danoises de IQI15 à Ig2I en
vue d’obleniy la reconnaissance par les Puissances de la souve-
vaineté du Danemark sur l'ensemble du Groënland.

Engagements de la Norvège portant reconnaissance de la souve-
vaineté danoise sur le Groënland, ou obligation de ne pas contester
cette souveraineté ou de ne pas occuper des territoires au Groën-
land: venonciation expresse ; conclusion. d'accords internationaux
impliquant la reconnaissance de la souveraineté danoise ; « décla-
vation Ihlen » (juillet 1979).

Signification du terme « Groënland »: territoires colonisés ou
Groénland tout entier. Fardeau de la preuve.

Traité de Kiel du 14 janvier 1814. Convention de Stockholm du
I septembre ISI9. Convention de Copenhague du 9 juillet I924,
et notes signées le même jour par les Parties à cette convention.

ARRÊT

Présents : MM. ADATCI, Président ; GUERRERO, Vice-Président ;

le baron RoOLIN-JAEQUEMYNS, le comte ROSTWOROWSKI,
MM. FROMAGEOT, ANZILOTTI, URRUTIA, sir CECIL HURST,
- MM. SCHÜCkING, NEGULESCO, Jhr. van EYsiINGA,
M. WanG, juges; MM. Voct et ZAHLE, juges ad hoc.
23 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

Dans l'affaire relative au statut juridique de certaines
parties du Groënland oriental,

entre

le Gouvernement royal du Danemark, représenté par M. de
Scavenius, ministre du Danemark à La Haye, et M. K.
Steglich-Petersen, avocat à la Cour suprême de Danemark,

comme agents,

et

le Gouvernement royal de Norvège, représenté par M. Jens
Bull, conseiller de légation, comme agent, et par MM. Arne
Sunde et Per Rygh, avocats à la Cour suprême de Norvège,
comme agents et conseils,

La Cour,
ainsi composée,
rend l'arrêt suivant:

Par requête introductive d'instance, déposée au Greffe de
la Cour le 12 juillet 1931, en conformité de l’article 40 du
Statut et de l’article 35 du Règlement, le Gouvernement
royal du Danemark, se référant à la disposition facultative de
l’article 36, alinéa 2, du Statut, a introduit devant la Cour
permanente de Justice internationale une instance contre le
Gouvernement royal de Norvège basée sur le fait que le
Gouvernement norvégien avait publié, le ro juillet 1931, une
proclamation où ledit Gouvernement déclare avoir procédé
à l'occupation de certains territoires du Groénland oriental,
territoires qui, selon le Gouvernement danois, seraient soumis
à la souveraineté de la Couronne danoise. Ayant ainsi indiqué
l'objet du différend, la requête conclut en demandant à la
Cour, sous réserve de tous mémoires, contre-mémoires et
moyens de preuve, à présenter ultérieurement, de « dire et
juger que la promulgation de l'occupation susmentionnée ainsi
que toute mesure prise à cet égard par le Gouvernement
norvégien constituent une infraction à l'état juridique existant
et, par conséquent, sont illégales et non valables ».

En outre, aux termes de la requête, le Gouvernement
danois s’est réservé, d’une part, de présenter à la Cour, si les
circonstances l’exigeaient, une demande en indication de mesures
conservatoires, d'autre part, de lui demander de se pro-
noncer sur la nature de la réparation qui serait due au
Gouvernement danois par suite de l'acte incriminé du Gouver-
nement norvégien.

Le 13 juillet 1931, la requête fut notifiée au Gouvernement
norvégien ; le 14 juillet, elle fit l’objet des communications,

5
24 STATUT JURIDIQUE DU GROËNLAND. ORIENTAL

visées aux articles 40 du Statut et 36 du Règlement, à tous
les États admis à ester devant la Cour, y compris les États-
Unis d'Amérique.

La Cour ne comptant sur le siège aucun juge de la natio-
nalité des Parties, les Gouvernements danois et norvégien se
sont prévalus de leur droit, aux termes de l'article 31 du
Statut, de nommer chacun un juge ad hoc.

Par ordonnance du 6 août 1931, la Cour a fixé, conformé-
ment à une proposition faite d'un commun accord par les
agents des Parties le 4 août 1931, les délais pour la présen-
tation des: Mémoire, Contre-Mémoire, Réplique. et Duplique
dans l'affaire. Par ordonnance du 18 juin 1932, rendue à la
demande du Gouvernement danois, le délai primitivement
prévu pour la présentation de la Réplique fut prorogé,
et la faculté fut donnée au Gouvernement norvégien de
demander une prolongation correspondante du délai prévu
pour la Duplique ; le Gouvernement norvégien s'étant prévalu
de cette faculté, ce dernier délai vint à expiration le
14 octobre 1932. Les diverses pièces de la procédure écrite
ayant été dûment déposées dans les délais définitivement
fixés, c’est donc le 14 octobre 1932 que l'affaire fut en état.

Dans son Mémoire, le Gouvernement danois prend, conformé-
ment à l’article 40 du Règlement, la conclusion suivante, déjà
formulée dans la requête :

« Plaise à la Cour,

Dire et juger que la promulgation de l'occupation susmentionnée
ainsi que toute mesure prise à cet égard par le Gouvernement
norvégien constituent une infraction à l'état juridique existant et,
par conséquent, sont illégales et non valables. »

Aux termes du même article du Règlement, le Gouverne-
ment norvégien a formulé, dans son Contre-Mémoire, ses
conclusions ainsi conçues :

« Plaise à la Cour,

Dire et juger que le Danemark n’a pas souveraineté sur lEirik-
Raudes-Land ;

Que la Norvège a acquis la souveraineté sur l’'Eirik-Raudes-Land ;

Mettre à la charge du Gouvernement danois les frais occasionnés
au Gouvernement norvégien par le présent procès. »

Dans sa Réplique, le Gouvernement danois, en priant
la Cour de rejeter les conclusions du Contre-Mémoire norvé-
gien, a répété la conclusion de son Mémoire et demandé à la
Cour de

« mettre à la charge du Gouvernement norvégien les frais occa-
sionnés au Gouvernement danois par le présent procès ».

6
25 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

Le Gouvernement norvégien a répété dans sa Duplique les
conclusions de son Contre-Mémoire.

Au cours des audiences publiques tenues entre le 21 novem-
bre 1932 et le 7 février 1933, la Cour a entendu en leurs
plaidoiries, répliques, dupliques et observations :

pour le Danemark: MM. Bœg, avocat, Gustav Rasmussen,
avocat-adjoint, Steglich-Petersen, agent, ainsi que Charles de
Visscher, avocat-conseil, :

et pour la Norvège: MM. Per Rygh et Arne Sunde, agents
et conseils, ainsi que M. Gilbert Gidel, avocat-conseil.

A l'issue des plaidoiries respectives, les agents des Parties
ont déposé les conclusions des Gouvernements qu’ils représen-
taient, sous la forme suivante :

M. de Scavenius, pour le Gouvernement danois :

« Plaise à la Cour,

En rejetant comme non fondées les trois conclusions du Contre-
Mémoire norvégien des 12 et I5 mars 1932,

Dire et juger:

Que la déclaration d'occupation promulguée par le Gouvernement
norvégien en date du ro juillet 1931, ainsi que toutes mesures
prises à cet égard par ce méme Gouvernement, constituent, une
infraction à l’état juridique existant, et, par conséquent, sont illé-
gales et non valables ;

Mettre à la charge du Gouvernement norvégien les frais occasion-
nés au Gouvernement danois par le présent procès. »

M. Bull, pour le Gouvernement norvégien :

« Plaise à la Cour,

En rejetant les conclusions présentées par le Gouvernement danois,

Dire et juger que le Danemark n’a pas souveraineté sur VEirik-
Raudes-Land ;

Que la Norvège a acquis la souveraineté sur l’Eirik-Raudes-Land :

Mettre à la charge du Gouvernement danois les frais occasionnés
au Gouvernement norvégien par le présent procès. »

En annexe aux pièces de la procédure écrite, et au cours
de la procédure orale, de très nombreux documents, y compris
des mémoires ou consultations sur des points particuliers ainsi
que des cartes, ont été déposés au nom de chacune des Parties.

L’agent-conseil du Gouvernement norvégien ayant fait état,
dans sa duplique orale, de certains nouveaux documents,
Vagent du Gouvernement danois, se référant aux articles 48
et 52 du Statut, a prié la Cour d’écarter « les faits nouveaux
invoqués dans la duplique ». Aïnsi saisie, et eu égard en outre
à certaines réserves formulées du côté norvégien concernant
des documents nouveaux utilisés dans la réplique orale danoise,
la Cour s’est réservé d’écarter les nouveaux documents produits

7
26 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

de part, et d'autre dans les réplique et duplique orales, et
de fournir à l'agent danois l’occasion de présenter ses
observations sur les nouveaux documents produits dans la
duplique. M. Steglich-Petersen, ayant effectivement pu com-
menter lesdits documents, a retiré son objection à leur admis-
sion. En conséquence, la Cour constate que, pour autant que
les éléments de preuve versés au débat par l’une des Parties
à l'affaire tombent sous l'application de l’article 52 du Statut,
Vassentiment de l’autre Partie, visé audit article, peut être
considéré comme acquis.

Telles sont les conditions dans lesquelles la Cour, se trou-

vant régulièrement saisie, est aujourd’hui appelée à se pro-
noncer.

*
* #

Aux termes de la proclamation royale norvégienne du
10 juillet 1931, qui a donné lieu au présent litige, le « pays »
dont la « prise de possession » était « officiellement confir-
mée » et qui était « placé sous la souveraineté norvégienne »
est « situé entre le Carlsberg-Fjord au sud et le Bessel-Fjord
au nord, au Groénland oriental », et s’étend entre le 71° 30’
et le 75° 40’ de latitude nord.

Par « Groënland oriental », on entend la côte orientale du
Groënland.

L'intention a sans doute été que la mer, à l’est, et le gla-
cier intérieur, à l’ouest, constituent les limites du territoire
occupé en vertu de la proclamation du ro juillet, bien que
la proclamation elle-même soit muette sur ce point. En fait,
le conseil du Gouvernement danois tendit à contester la vali-
dité de la proclamation, à raison de l'absence de frontières
limitant l'occupation à l’ouest. Mais, étant donné les conclu-
sions auxquelles est arrivée la Cour, c’est là un point dont
il n'y a pas lieu de s'occuper davantage.

En effet, le Groënland, qui s'étend du 59° 46’ au 83° 39’
de latitude nord et du 73° au 10° 33’ de longitude ouest,
et dont la pointe sud se trouve à environ 63° de longitude
ouest de Greenwich, s’étend sur une superficie totale d’environ
2.200.000 km?, dont les cinq sixiémes sont couverts par le
glacier intérieur, de sorte que seule une bande étroite de
dimensions variables, le long des côtes, demeure libre de glaces.
I y a lieu d'ajouter que c'est seulement au cours des der-
nières années du xixme siècle qu’a été définitivement établie
l'absence d’une contiguité territoriale entre le Groénland et les
autres parties du continent américain, c’est-à-dire le caractère
insulaire du Groënland.

8
27 STATUT JURIDIQUE DU GROENLAND. ORIENTAL

Le climat et les caractéristiques du Groénland sont ceux
d’un pays arctique. Le glacier intérieur est difficile à traver-
ser, et certaimes parties de la côte, notamment de la côte
orientale, sont, durant des mois, d’un accés difficile a raison
de l'influence des courants polaires et des tempêtes sur les
icebergs et les glaces flottantes ainsi que des fréquentes périodes
de mauvais temps.

D’aprés les renseignements fournis 4 la Cour par les Par-
ties, c’est vers l’année goo que le Groénland fut découvert.
Le pays fut colonisé environ un siécle plus tard. Le plus
connu des colonisateurs était Erik le Rouge, qui, habitant
VIslande, était d’origine norvégienne ; c'est à cette époque que
furent fondés, vers la partie sud de la côte occidentale, deux
établissements appelés Eystribygd et Vestribygd. Ces établisse-
ments semblent avoir existé pendant quelque temps comme État
indépendant, mais devinrent, au Xxirime siècle, tributaires du
royaume de Norvège. Avant l’an 1500, ils avaient disparu.

L'on est très peu documenté sur ces premiers établissements
nordiques, et l’on ne sait guère dans quelle mesure les colons
dominèrent le reste du pays. Il paraît clair que les colons
entreprirent des expéditions de chasse bien loin du nord de
la côte occidentale, et il reste trace d’au moins une expédi-
tion vers certains points de la côte orientale. L’historien ou
chroniqueur Sturla Thordarson raconte (environ 1261) comment
les habitants du Groénland s’engagérent à payer au roi un
tribut, ainsi qu'une amende pour tout homme assassiné, que
le défunt fût Norvégien ou Groënlandais, qu’il ait été tué
dans le lieu des établissements ou dans les régions d’estivage
aussi loin vers le nord que jusque sous l'étoile polaire.

En 1380, les royaumes de Norvège et de Danemark furent
réunis sous la même Couronne; cette union, qui devait durer
jusqu’en 1814, changea dans une certaine mesure de caractère
au cours des sièclés, notamment à la suite de la centralisation
à Copenhague de l'administration des divers pays réunis sous
la souveraineté de Ja Couronne dano-norvégienne. Cette évolu-
tion semblait avoir quelque peu effacé la distinction qui avait
existé entre ces pays au point de vue constitutionnel. D’autre
part, rien ne montre que, durant cette période, le Groénland,
en tant qu'il constituait une possession de la Couronne, ne
doive pas être considéré comme une possession norvégienne.

La disparition des colonies nordiques ne mit pas un terme
aux prétentions du roi à la souveraineté sur le Groënland.

Le Contre-Mémoire norvégien décrit l’époque qui suivit
comme une période d'efforts infructueux de la part de l'Église
catholique, des rois de Danemark et Norvège et de leurs sujets,
pour renouer des relations avec les colonies norvégiennes du

9
28 STATUT JURIDIQUE .DU GROËNLAND ORIENTAL

Groënland occidental. Les passeports délivrés par le roi au
chef — Godske Lindenow, sujet danois — de deux expédi-
tions de cette nature, entreprises au début du xvrme siècle,
indiquent le voyage comme étant entrepris « ad terram nostram
Grunlandiam ». Quelques Esquimaux, ramenés du Groënland
en 1605, sont appelés par le roi « Nos sujets » En 1635,
Christian IV, dans une lettre adressée au roi de France, décrit
le Groënland comme une terre « a divis nostris antecessoribus
Regibus Norvegiæ ad. Nos devoluta ». En 1636, le roi accorde
au bourgmestre et à certains bourgeois de Copenhague un
monopole de la navigation et du commerce au Groënland,
et il leur donne des instructions en vue de leurs relations
avec « Notre pauvre peuple, Nos sujets et habitants dudit
pays » En 1666, Frédéric III, dit-on, ajouta un ours aux
armes de la monarchie danoise, comme emblème du Groënland.

De même, les pays étrangers semblent avoir acquiescé aux:
prétentions du roi de Danemark. Les Etats-Généraux des
Provinces Unies, en 1631, et le roi de France, en 1636, firent
savoir qu'ils ne contestaient pas ces prétentions, et la Suède,
par le Traité de Lund du 27 septembre 1679 (7me article secret),
reconnut les anciens droits et prétentions du roi de Danemark
sur le Groënland ainsi que sur les mers et les côtes adjacentes.

Il est allégué, au nom de la Norvège, qu'à cette époque le
mot « Groënland » était employé pour désigner tous les pays
limitrophes des mers au nord, y compris le Spitzberg et la
Nouvelle-Zemble, aussi bien que ce que l’on dénomme actuelle-
ment Groënland. Il semble qu’à cette époque il n’y eût pas
d'habitants indigènes au Spitzberg, de sorte que, lorsqu'il est
fait mention des Esquimaux ramenés du Groënland, comme
cela arriva en 1605, ce doit être le Groënland, dans son sens
plus étroit, qui était visé.

Bien qu'il n’existat pas à cette époque de colonies ou d’éta-
blissements au Groénland, le contact avec ce pays n'était
cependant pas entièrement perdu, car les eaux avoisinantes,
sur la côte orientale notamment, étaient régulièrement fré-
quentées par les baleiniers, et les cartes de l'époque montrent
que l'existence et la configuration générale du Groénland, y
compris la côte orientale, n'étaient nullement inconnues.

Au début du xvirme siècle, des liens plus étroits furent de
nouveau noués entre le Groënland et les pays dont relevaient
les anciens établissements européens sur ses côtes. En 1721, le :
pasteur Hans Egede, de Bergen, en Norvège, créa une « Com-
pagnie du Groënland », se rendit au Groënland en qualité de
missionnaire et y fonda une nouvelle colonie, bientôt suivie
d’atitres établissements. La compagnie, bien que munie, en
1723, d’un octroi « mettant à sa disposition » pour vingt-cinq
ans « le pays de Groënland tout entier », — le roi se réservant
seulement ses « souveraineté, absolutum dominium et’ droit

10
29 - STATUT JURIDIQUE DU GROËNLAND ORIENTAL

héréditaire », — fut dissoute et, après un intervalle pendant
lequel l'État prit lui-même en mains la conduite des affaires
groënlandaises au moyen d’un « Département du Groënland »
rattaché à la Chancellerie royale, un nouveau. privilège fut
accordé en 1734 à un certain Jacob Severin. En 1740, à la
veille du renouvellement de ce privilège — qui comportait une
défense, tant aux sujets du roi qu'aux étrangers, de naviguer
et de commercer au Groénland à l'encontre de ses termes —,
le roi créa une « Commission du Groénland » qu'il chargea des
affaires naissant de ce privilège. Le g avril 1740, le roi pro-
mulgua, à l'occasion du renouvellement de Ia concession,
une ordonnance interdisant à toute personne, qu'il s’agit
d’un de ses sujets ou d'un étranger, de commercer en
violation de la concession de Severin dans les colonies déjà
établies ou à établir au Groënland, pourvu que la situation et
les limites des colonies (qui devaient, en général, s'étendre à
quinze milles de part et d’autre de chaque colonie) fussent
préalablement publiées. Cette ordonnance interdisait également
à toute personne de dépouiller les Groënlandais ou d’exercer
contre eux des violences, en quelque lieu que ce fût du
Groënland, soit sur terre soit sur mer. |

Le privilège de Severin vint définitivement à expiration en
1750. L'année suivante, une concession fut octroyée à la
« Compagnie générale de Commerce » à Copenhague, déjà
existante. Les privilèges exclusifs dont devait jouir cette com-
pagnie furent garantis par une ordonnance du 26 mars 1751,
qui frappait de peines toute personne enfreignant la concession,
et cela dans des termes très semblables à ceux de l’ordon-
nance de 1740. Une nouvelle ordonnance, du 22 avril 1758,
confirma cet acte, mais en étendit la portée en ajoutant, aux
« Colonies et Loges actuellement établies ou à établir par la
suite », d’« autres ports et places en général sans aucune
différence ni exception ».

En 1774, l'État ayant repris pour son compte le commerce
groënlandais, qu’il administrait au moyen d'un « Conseil »
autonome, le roi promulgua, le 18 mars 1776, une ordonnance,
aujourd’hui encore en vigueur, qui reproduit en termes simi-
laires les dispositions des actes antérieurs. Les privilèges
antérieurement accordés à des particuliers furent attribués à
une administration privilégiée du commerce. Depuis lors, le
commerce au Groénland est un monopole de l’État danois.
En 781, un « Règlement » vint diviser «le pays » en un
district du nord et un district méridional; les « inspecteurs »
préposés à ces districts étaient non seulement chargés de la
surveillance du commerce du monopole, mais, en outre, des
attributions d’administration générale leur étaient conférées.

Durant cette période, des établissements furent créés, sous
le nom de colonies, loges ou stations, le long de la côte ouest

It
30 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

entre 60° 42’ et 72° 47’ de latitude nord; d’après l’ordonnance
du 18 mars 1776, les « Colonies et Loges » alors existantes
s’étendaient depuis le 6ome jusqu’au 73me degré de latitude nord.
Des tentatives furent faites, en partant de la côte occidentale
de l’île, pour atteindre la côte orientale et y prendre pied,
mais elles n’eurent pas de suite.

Selon la Norvège, les documents qui précèdent, lorsqu'ils
parlent du Groënland en général, viseraient la partie colonisée
de la côte occidentale ci-dessus mentionnée ; selon le Dane-
mark, au contraire, les expressions dont il s'agit viseraient le
Groënland au sens géographique, c’est-à-dire l’île du Groënland
tout entière.

L'ère napoléonienne exerça une influence profonde sur le
statut international des pays scandinaves ainsi que sur celui
du Groënland. Après que la Suède, en 1809, eut cédé la
Finlande à la Russie, la politique des Alliés vis-à-vis de la
France ouvrit à la Suede la possibilité de se voir céder le royaume
de Norvège, réuni jusque-là au Danemark, qui avait soutenu
la cause française. En effet, par une série de conventions
conclues en 1812 et 1813, la Russie, la Grande-Bretagne et
la Prusse prétérent leur appui au désir de la Suède. Le ro juil-
let 1813, l'alliance franco-danoise était renouvelée; la guerre
éclatait entre le Danemark, d’une part, et la Suède et ses
alliés, d'autre part; enfin, la bataille de Leipzig (octobre
1813) faisait triompher la cause des Alliés et l'armée suédoise
contraignait le Danemark à signer le Traité de paix de Kiel,
du 14 janvier 1814, dont l’article 4 stipula la cession à la Suède
du royaume de Norvège, mais à l'exception du Groënland, des
Féroé et de l'Islande.

Les deux alinéas pertinents de l’article 4 du Traité de Kiel
ont la teneur suivante:

« Article Quatre. — Sa Majesté le Roi de Dannemarc, tant
pour Elle que pour Ses Successeurs au Trone et au Royaume
de Dannemarc, renonce irrévocablement et à perpétuité, en
faveur de Sa Majesté le Roi de Suède et de Ses Successeurs
au Trone et au Royaume de Suède, à tous Ses droits et titres
sur le Royaume de Norvège, savoir les Evéchés et Baillages
(Sift -) ci-après spécifiés, ceux de Christiansand, de Bergen-
huus, d’Aggerhuus et de Trondheim avec le Nordland et le
Finmarken jusqu’aux frontières de l'Empire de Russie.

Ces Evéchés, Baillages et Provinces, embrassant la totalité
du Royaume de Norvége, avec tous les habitans, villes, ports,
forteresses, villages et isles sur toutes les côtes de ce Royaume,
ainsi que les dépendances, —- la Groënlande, les isles de Fer-
roë et l'Islande non comprises, — de même que les préroga-
tives, droits et émolumens, appartiendront désormais en toute
propriété et souveraineté à Sa Majesté le Roi de Suède, et
formeront un Royaume réuni à celui de Suède, »

12
31 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

Dès la fin de 18r4, les mesures nécessaires furent prises en
vue d'arriver à une liquidation complète des affaires de l’Union
dano-norvégienne. Après de longues négociations, cette liqui-
dation fut réalisée par la Convention signée à Stockholm, le
rer septembre 18r0, entre, d’une part, le Danemark et, d'autre
part, les Royaumes-Unis de Suède et de Norvège. Le présent
arrêt aura, dans sa dernière partie, à revenir sur les événements
de 1814 à 1810, car ils présentent un intérêt particulier pour
le différend relatif au Groënland.

Au cours du xixme siècle et des premières années du xxme,
les côtes du Groënland furent entièrement explorées. Aux
fins de la présente äffaire, il suffit de s’arréter à deux dates:
tout d’abord, en 1822, le baléinier écossais Scoresby fut le
premier Européen a débarquer sur le territoire aujourd’hui
visé par la déclaration norvégienne d’occupation; en second
lieu, c’est vers 1900, grâce aux voyages de l’Américain Peary,
que le caractére insulaire du Groénland fut déterminé. I] est
admis par la Norvège qu'à partir de l’époque du débarque-
ment de Scoresby, la côte orientale fait partie du Groénland
connu. .

Plusieurs expéditions danoises explorèrent au xixme siècle
des parties des territoires non colonisés du Groënland; c’est
ainsi qu’en 1829-1830 l'expédition de Graah explora la côte
orientale au sud d’Angmagssalik. A peu près la même région
de la côte orientale fut de nouveau explorée en 1883-1885
par l'expédition de Holm qui aboutit, après quelques années,
à la colonisation d’Angmagssalik, en 1894. L'expédition Ryder,
en 1891-1892, explora le Scoresbysund et la côte au nord de
ce fjord, c’est-à-dire une partie de la côte occupée en 1932
par la Norvège. En 1898-1900, l'expédition d’Amdrup explora
la côte très difficilement accessible qui s’étend entre Angmags-
salik et un point situé prés de la limite méridionale du terri-
toire occupé en 1931. En 1906-1908, l’« Expédition Danmark »
explora la totalité de la côte orientale, partout difficile d’accés,
au nord d'un point situé près de l’extrémité septentrionale
du territoire occupé en 1931, et jusqu’au nord du point
atteint par Peary lorsqu'il explora la côte en venant par
l’ouest. En 1926-1927, l'expédition Lauge Koch explora la
côte entre Scoresbysund et Danmarkshavn, c’est-à-dire toute
l’étendue comprise dans le territoire occupé en 1931. Ce bref
résumé montre que la côte orientale a été, dans sa totalité,
explorée par des expéditions danoises. Il y a eu, en outre,
un grand nombre d’expéditions étrangères.

En 1863, le Gouvernement danois accorda à un Anglais,
M. J. W. Tayler, une concession exclusive d’une durée de
trente ans en vue de lui permettre de fonder, sur la côte

13
32 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

orientale du Groënland, « des établissements pour s’y livrer
au commerce avec les indigènes, à la chasse et à la pêche
ou à l'exploitation des mines de métaux ou autres produits
minéraux qui pourraient s’y trouver, ou à toute autre acti-
vité qu'il jugerait conforme à son avantage »; tout établis-
sement de ce genre, qui viendrait ainsi à être fondé « au Nord
ou au Sud du 65° de latitude nord », serait « placé sous la sou-
veraineté de la Couronne de Danemark ». Sur la demande
de l'agent du Gouvernement norvégien, tous les documents
relatifs à l'octroi de la concession Tayler ont été soumis à
la Cour. |

La concession Tayler n’aboutit pas à des résultats pratiques.
Le concessionnaire ne fut pas en mesure de fonder de station
sur la côte orientale.

Entre 1854 et 1886, des demandes furent adressées au Gou-
vernement danois en vue d'obtenir l'octroi de diverses autres
concessions visant soit la création de lignes télégraphiques au
Groënland ou à travers le Groénland, soit l'exploitation de
gisements miniers. Quelques-unes furent accordées, d’autres
refusées. Toutes emploient le terme « Groënland » sans autre
qualification, et l’une d'elles, au moins, prévoit des études
topographiques en vue de l'installation d’une ligne télégra-
phique à travers le Groënland, allant de la côte orientale à
la côte occidentale. Ces concessions n’aboutirent pas davan-
tage à des résultats pratiques.

En 1894 fut créé à Angmagssalik (65° 36’ lat. N.) le premier
établissement danois sur la côte orientale. Conformément aux
dispositions de l'ordonnance de 1776, dont il a déjà été fait
mention, la création de cette « station de mission et de com-
merce » fut portée « à la connaissance de tous » par un décret
du 10 octobre 1894, lequel fut notifié au ministre des Affaires
étrangères de Suède et de Norvège par une note du ministre
de Danemark à Stockholm; elle fut également notifiée aux
gouvernements de certains autres États. Les documents rela-
tifs à la création de cet établissement ont également été pro-
duits devant la Cour; ils présentent quelque importance,
ainsi qu'on le verra plus loin.

Pour ce qui est des limites du territoire colonisé sur la
côte occidentale du Groënland, elles étaient déjà en 1814
considérées comme s'étendant du 6ome au 73me degré de
latitude nord. Cette délimitation, autrefois consacrée par
l’ordonnance du 18 mars 1776, avait été confirmée par un
« Avis aux navigateurs » du 8 mai 1884. Or, le 8 mars 1905
fut publié un nouvel avis qui constatait que «les colonies
danoises sur la côte occidentale . du Groënland .... s'étendent
de 60° à 74° 30’ de latitude nord ». Le 29 novembre 1905, cet
avis fut notifié au ministre des Affaires étrangères de Norvège

14
33. STATUT JURIDIQUE DU GROËNLAND ORIENTAL

par le ministre de Danemark à Christiania 1, la note danoise
indiquant qu'il s'agissait de l'extension d’un degré et demi de
la limite fixée dans l'« Avis de 1884 ».

En 1900, une association privée danoise fonda une station
de mission sur la côte nord-ouest du Groënland au cap Vork,
par 76° 32’ de latitude nord; l’année suivante, des explora-
teurs danois fondérent au même endroit une station de com-
merce et de recherches appelée « Thulé ». Il n’appert pas que
la création de ces établissements ait fait l'objet d’une notifi-
cation aux Puissances. Enfin, en 1925, une autre station de
commerce et de mission danoise fut créée sur la côte orientale
au Scoresbysund, par environ 70° 30’ de latitude nord. L’éta-
blissement de cette station ne fit pas l’objet d’une notif-
cation spéciale.

En 1905, le ministre de l'Intérieur danois rendit un décret
qui déterminait les limites des eaux territoriales au Groënland.
Ce décret fixait à trois milles marins de la côte du Groënland
tout entière la limite dans laquelle la pêche était réservée aux
ressortissants danois.

En 1908 fut promulguée au Danemark une loi relative à
l'administration du Groënland. Les colonies de la côte occiden-
tale étaient divisées en deux districts, du Nord et du Sud.

En 1921, le décret suivant fut rendu?

« Conformément à l'autorisation de S$. M. en date du 6 mai
courant, et sous renvoi à l’ordonnance royale du 18 mars 1776,
il est porté par la présente à la connaissance de tous qu’il a
été créé par le Danemark des stations de commerce, de mission
et de chasse tant sur la côte occidentale que sur la côte orien-
tale du Groënland, et qu’en conséquence l’ensemble du pays
est désormais rattaché aux colonies et stations danoises sous
l'autorité de l'administration danoise du Groénland.

Au Ministère de l'Intérieur, le 10 mai 1g21. »

 

1 Le nom de la capitale de la Norvège fut changé, le 1êr janvier 1925, de
« Christiania » en « Oslo ». Dans le présent arrêt, le nom d’Oslo est utilisé
lorsqu'il s’agit d'événements postérieurs à cette date.

2 Traduction présentée au nom du Gouvernement danois. La traduction du
même texte présentée au nom du Gouvernement norvégien est ainsi conçue :

« En vertu de l'autorisation de S. M. du 6 de ce mois, et sous renvoi
à l'ordonnance royale du 18 mars 1776, il est porté par la présente à
la connaissance de tous qu'il a été créé, de la part du Danemark, des
stations de commerce, de mission et de chasse, tant sur la côte occiden-
tale que sur la côte orientale du Groënland, de telle sorte que tout le
pays est désormais rattaché aux colonies et stations danoises et à l'admi-
nistration danoise du Groënland.

Au Ministère de l'Intérieur, le 10 mai 1921. »

15
34 © STATUT JURIDIQUE DU GROENLAND ORIENTAL

Ce décret fut notifié aux Puissances durant les mois de juin
et de juillet. Il fut suivi, le 16 juin 1921, d'un « avertisse-
ment » (avis aux navigateurs) visant la navigation sur les
mers bordant le Groénland; la défense d’accés à l’île pour
les navires danois et étrangers s’étendait à «la totalité des
côtes et îles appartenant au Groënland ».

Il sera, plus loin, de nouveau question de ces décrets.

Durant cette période et jusqu’à l’époque actuelle, l'usage du
Gouvernement danois, lorsqu'il conclut des traités de commerce
bilatéraux ou lorsqu'il participa à des conventions plurila-
térales relatives à des questions économiques, — par exemple
les conventions conclues depuis 1921 sous les auspices de la
Société des Nations, — fut d’y faire insérer une clause excep-
tant le Groënland de l'application de la convention. Dans un
seul cas — celui des conventions conclues le 12 février 1912
avec le Japon —, l'exception ou la réserve est autrement
formulée qu’en faveur du « Groënland » ou du « territoire du
Groënland », sans qualification; dans les conventions avec le
Japon, l’exception est prévue en faveur des « colonies danoises
au Groénland ».

Pour ce qui est plus particulièrement du territoire visé par
la proclamation norvégienne d’occupation du ro juillet 1931,
il y a lieu de relever certains faits signalés par les Parties
et relatifs à l’exploitation du pays.

En rorg fut fondée, à Copenhague, la « Compagnie du
Groënland oriental », société anonyme qui disposait de res-
sources importantes et dont le but était de chasser dans la
zone s'étendant de Scoresbysund à Germaniahavn (de 70° 30’
à 77° de lat. N.). En r924, les ressources de cette compagnie
— qui fit construire un certain nombre de maisons et de
cabanes de chasse dans la région, afin que ses chasseurs
pussent y hiverner — furent épuisées et ses activités cessèrent,.
Le Gouvernement danois, qui avait repris à sa charge les
stations de la compagnie, en concéda le droit d’usage à une
nouvelle compagnie de chasse fondée en 1929, la Société
Nanok, qui reprit les activités de la première compagnie.
L'établissement principal de la Nanok est muni d’un poste de
T.S.F.

Pour ce qui est des activités déployées par la Norvége en
dehors des visites à la côte orientale faites périodiquement
en été depuis 1889, des expéditions norvégiennes ont hiverné
sur le territoire dont il s’agit en 1908 et en 1909, puis en
1922, et de nouveau en 1926 et les années suivantes. L’expé-
dition de 1922 avait créé à Mygg-Bukta (Mackenzie Bay) un
poste provisoire de T. S. F., mais le Gouvernement danois
protesta immédiatement contre sa création. Par suite de la

16
35 STATUT JURIDIQUE.DU GROËNLAND ORIENTAL

perte d’un navire, ce poste cessa de fonctionner l’année
suivante. Il fut ouvert de nouveau en 1926, et, depuis lors, ce
poste de Mygg-Bukta envoie régulièrement ses émissions.
Depuis 1929, c’est la Société norvégienne Avktisk Nerings-
drift qui s’est livrée à la chasse et qui a exploité le poste de
T. S. F. Les diverses expéditions norvégiennes ont construit,
dans le territoire en litige, un grand nombre de maisons et de
cabanes.

Au cours du xixme siècle, tandis que le Gouvernement danois
suivait la pratique d’exclure le « Groënland », sans autre qua-
lification, des traités de commerce qu’il concluait, et qu'il
agissait, à d’autres égards, en partant du point de vue que la
souveraineté danoise s’étendait au Groénland tout entier,
certaines personnes privées au Danemark, qui portaient intérêt
au Groénland, exprimérent de temps à autre l'opinion que
l'absence d'occupation effective des régions non colonisées
exposait le territoire au risque d'occupation permanente de la
part de quelque État étranger. C’est ainsi qu’en 1823, après le
débarquement de Scoresby sur la côte est, M. Wormskjéld —
qui était un naturaliste et un expert pour les affaires du
Groënland —, consulté par le ministre d’État du Danemark,
lui adressa une lettre où il faisait ressortir la faiblesse de la
position danoise et les arguments que pourrait soutenir une
Puissance étrangère à l'appui d’une revendication du droit
d'occuper ‘la côte orientale. C’est peut-être à la suite de.
cette communication de M. Wormskjéld qu'en 1829 lexpé-
dition danoise ci-dessus mentionnée, qui avait été placée
sous le commandement d’un officier de marine du nom
de Graah, recut pour mission d'explorer la côte orientale ;
mais aucune politique de colonisation ne fut alors inaugurée.

L'intérêt pour le Groënland croissait cependant peu à peu
au Danemark, et, en 1878, le Gouvernement danois créa une
Commission pour l'étude des phénomènes naturels et ethno-
graphiques dans ce pays. Cette Commission a publié un grand
nombre de volumes, qui contiennent des études sur beaucoup
de questions touchant au Groënland, y compris les résultats
des expéditions scientifiques d’exploration et de cartographie
qui furent envoyées vers ce pays.

Au début du xxme siècle, des opinions commencèrent de
nouveau à se manifester en faveur d’une occupation plus
effective des régions non colonisées du Groënland, afin de parer
au risque de colonisations étrangères.

Durant la guerre de 1914-1018, le Danemark céda par traité
aux États-Unis d'Amérique ses possessions des Antilles et, au
cours des négociations qui aboutirent à la conclusion du traité,
il souleva auprès du secrétaire d’État américain — d’abord

T7
36 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

dans des entretiens, puis, le 27 décembre 1915, par une
communication écrite — la question de l’extension des acti-
vités danoises au Groénland tout entier. En conséquence, les
États-Unis signèrent, le 4 août 1916, c’est-à-dire le même jour
que le traité visant la cession des Antilles, une déclaration
stipulant que les États-Unis ne feraient pas d’objection à ce
que le Gouvernement danois étendît à l'ensemble du Groën-
land ses intérêts politiques et économiques.

Le 12 juillet 1919, le ministre danois des Affaires étrangères
adressa au ministre de Danemark à Christiania une instruction
lui signalant qu'il venait d’être institué à la Conférence de la
Paix une Commission « en vue d’examiner les revendications
que les différents pays peuvent faire valoir sur le Spitzberg » ;
le Gouvernement danois serait disposé a faire renouveler à
la Commission une information officieuse déjà transmise (le
2 avril 1910) au Gouvernement norvégien et tendant à ce que le
Danemark, qui n'avait pas d'intérêts particuliers dans la ques-
tion du Spitzberg, ne verrait aucune objection aux revendi-
cations de la Norvège sur cet archipel. En exposant ce qui
précède au ministre norvégien des Affaires étrangères,, le
ministre du Danemark devait faire ressortir « que le
Gouvernement danois s’est attaché depuis un certain nombre
d'années à obtenir la reconnaissance, par l’ensemble des
Puissances intéressées, de la souveraineté du Danemark sur
tout le Groënland, et qu’il a l'intention de poser la question
devant ladite Commission. », et, en outre, que le Gouvernement
danois comptait que l'extension, par ce Gouvernement, à
l’ensemble du Groënland de ses intérêts politiques et écono-
miques « ne rencontrerait pas de difficultés de la part du Gou-
vernement norvégien ».

Le 14 juillet 1919, le ministre du Danemark vit M. Ihlen,
ministre des Affaires étrangères de Norvège, qui, à cette
occasion, se borna à répondre « que la question serait exami-
née ». Le ministre norvégien a dressé, de son entretien avec le
représentant danois, une minute dont l'exactitude n’est pas
contestée du côté danois. Le 22 juillet suivant, M. Ihlen fit au
ministre de Danemark une communication portant « que le
Gouvernement norvégien ne ferait pas de difficultés au règle-
ment de cette affaire » (savoir la question soulevée le 14 juillet
par le Gouvernement danois). Telles sont les expressions qui
figurent dans la minute dont M. Ihlen est l’auteur. D’après le
rapport fait à son Gouvernement par le ministre du Danemark,
la communication de M. Ihlen était à l'effet que « les projets
du Gouvernement royal [danois] relatifs à la souveraineté du
Danemark sur l’ensemble du Groénland .... ne rencontreront
pas de difficultés de la part de la-Norvège ». Cette déclaration

I8
37 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

du ministre des Affaires étrangères de Norvège est appelée
dans le présent arrêt la « déclaration Ihlen ».

En 1920, le Gouvernement danois pressentit les Gouver-
nements de Londres, de Paris, de Rome et de Tokio, afin
d’en obtenir des assurances au sujet de la reconnaissance de
la souveraineté danoise sur l’ensemble du Groënland. Chacun
de ces Gouvernements répondit en des termes qui satisfirent
le Gouvernement danois; ce dernier pressentit alors, en 1921,
les Gouvernements suédois et norvégien comme étant les seuls
autres Gouvernements intéressés. La communication faite au
Gouvernement suédois portait la date du 13 janvier. La com-
munication adressée au Gouvernement norvégien portait la
date du 18 janvier.

Le Gouvernement suédois ne fit pas de difficultés. Le Gou-
vernement norvégien ne se montra pas disposé à adopter la
même attitude à moins d'obtenir du Gouvernement danois
l'engagement qu'il ne serait pas porté atteinte à la liberté de
chasse et de pêche sur la côte orientale (en dehors des limites
de la colonie d’Angmagssalik), — liberté dont les Norvégiens
avaient joui jusque-là. Le Gouvernement danois n'était pas
désireux de prendre cet engagement, qui eût, allègue-t-il,
impliqué un renversement de la politique poursuivie jusque-là
par le Danemark et qui consistait à s’efforcer de protéger,
pour des raisons d'hygiène, les Esquimaux du Groënland d’un
contact sans contrôle avec les races blanches ; cette politique
ne pouvait être maintenue que s’il était possible d’exercer
un contrôle sur les personnes qui avaient accès au territoire.

Les termes de la correspondance par laquelle le Gouver-
nement danois sollicita et obtint, de la part des Puissances
intéressées, des assurances au sujet de la position du Danemark
au Groénland, présentent une si grande importance qu’ils
feront plus loin l’objet d’un examen détaillé.

Quant aux discussions avec le Gouvernement norvégien,
il convient d'observer que, dès qu'il devint apparent que ce
Gouvernement n'était pas disposé à donner l'assurance sou-
haitée, le Gouvernement danois fit savoir en mai 1927 à son
ministre à Christiania qu’il ne devait pas insister sur sa
demande et déclara qu’il se contenterait de l’engagement ver-
bal pris en rgrg par M. Ihlen. Le décret du ro mai 1921,
mentionné ci-dessus, fut alors publié. La raison donnée pour
expliquer cette manière d’agir quelque peu précipitée fut que,
le 12 mai, tombait le deux-centième anniversaire de la date
à laquelle Hans Egede s’embarqua a Bergen pour fonder ses
colonies au Groénland, et que ce jour devait étre marqué
par des cérémonies appropriées.

Durant la seconde moitié de l’année Ig2I, ainsi que pen-
dant les deux années qui suivirent, une correspondance diplo-

19
38 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

matique se poursuivit entre les Gouvernements danois et
norvégien. Il n’est pas nécessaire de l’analyser en détail.
Son résultat est, en général, de faire ressortir les points sur
lesquels une divergence existait entre les deux Gouvernements.

Du côté danois, on se montrait disposé à faire tous les
efforts possibles pour donner satisfaction au désir du Gou-
vernement norvégien de voir les Norvégiens en mesure de
continuer à pêcher et à chasser sur la côte orientale du Groén-
land, mais en même temps on était déterminé à ne pas
céder sur la prétention de souveraineté. Du côté norvégien,
il devint clair peu à peu que, dans lopinion du Gouver-
nement norvégien, la région non colonisée de la côte orientale
du Groénland était une terra nullius, et que les aspirations
politiques du Danemark ne pouvaient recevoir satisfaction que
si cela n’impliquait pas le sacrifice d’intéréts économiques de
la Norvège. Toutefois, ce désaccord sur la question de prin-
cipe relative au statut du territoire n’excluait pas un désir
mutuel de trouver aux questions de chasse et de pêche une
solution pratique.

Le 13 juillet 1923, le ministre des Affaires étrangères de
Norvège informa le ministre de Danemark à Christiania que, le
7 du même mois, le Storting avait adopté une résolution priant
le Gouvernement norvégien « d'inviter le Gouvernement danois
à des négociations sur la question du Groënland, qui auront
lieu, sur une base libre, entre représentants spécialement
désignés par les deux pays » Le Gouvernement danois accepta
l'invitation (note du 30 juillet r923) ; les deux Gouvernements
admirent . d’un commun accord que les négociations qui
auraient lieu ainsi suspendraient l'échange de vues par la voie
diplomatique, mais qu'en cas d’échec la situation de droit
resterait intacte.

Les négociations s’ouvrirent en septembre 1923. À ce stade
de début, elles portèrent sur la question du Groënland en
général, mais, au fur et à mesure qu’elles progressèrent, des
points sur lesquels il était impossible d'arriver à un accord
furent éliminés. Le 28 janvier 1924, les négociations aboutirent
à l’approbation d’un projet d'accord, dont les délégations res-
pectives recommandèrent l’adoption aux deux Gouvernements.
Ceux-ci, en effet, signèrent, le g juillet 1924, une conven-
tion applicable à toute la côte orientale du Groénland, à
l'exception du district d’Angmagssalik (et, dans une certaine
hypothèse, de celui de Scoresbysund) ; cette convention devait
entrer en vigueur dès le ro juillet 1924 pour une première
période de vingt ans.

Aux termes de l’article 2, les navires devaient avoir. libre
accès à la côte orientale, et le droit de débarquer, d’hiverner
et de se livrer à la chasse et à la pêche était accordé à leurs

20
39 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

équipages et aux autres personnes se trouvant à leur bord.
Aux termes de l’article 5, l’établissement de stations météo-
rologiques, télégraphiques et téléphoniques était autorisé.

En même temps que la convention furent signées des notes
dans lesquelles chacun des deux Gouvernements déclarait signer
la convention pour prévenir des conflits et pour resserrer les
relations amicales entre les deux Etats, tout en réservant son
point de vue de principe sur les questions concernant le
Groënland non traitées dans la convention, de telle sorte que
par celle-ci rien ne fût préjudicié, ni rien abandonné ou perdu.

Il ressort des documents présentés à la Cour, et notamment
du protocole de la douzième et dernière séance des déléga-
tions, tenue à Christiania, le 28 janvier 1924, que ces réserves
visaient essentiellement la thèse danoise selon laquelle le
Gouvernement danois aurait la souveraineté pleine et entière
sur l’ensemble du Groënland et selon laquelle la Norvège aurait
reconnu cette souveraineté, et la thèse norvégienne d’après
laquelle toutes les parties du Groënland, qui n'avaient pas été
occupées de manière à être effectivement placées sous l’admi-
_nistration du Gouvernement danois, seraient à l’état de terre
nullius et, cessant d’être éerræ nullius, devaient passer sous
la souveraineté norvégienne.

Le 8 juillet 1924, la Direction danoise des Colonies du
Groënland publia un décret du 5 juillet où, se référant à
l’« Avis » du 16 juin 1921, cité plus haut, elle faisait savoir que
le Gouvernement danois autorisait « jusqu’à nouvel ordre » les
bâtiments danois et les personnes se trouvant à leur bord à
naviguer à destination du territoire (plus tard visé par la
Convention du 9 juillet) dans des conditions qui sont identiques
aux stipulations de la future convention ; le décret ajoutait que
l’autorisation donnée s’appliquait également aux ressortissants,
bâtiments et sociétés islandais, ainsi qu’aux ressortissants,
bâtiments et sociétés des pays étrangers avec lesquels le
Gouvernement danois viendrait à conclure un accord. Cet
acte provoqua des réserves de la part du Gouvernement nor-
végien. |

Le rer avril 1925, le Gouvernement danois promulgua une
loi « sur la pêche et la chasse dans les parages du Groënland »,
etc., suivie, le 18 avril, d’une loi « sur l'administration du
Groënland ». La première — qui forme la base de l'« Avis
aux navigateurs » publié le 22 mai 1925 par la Direction du
Groënland « sur la navigation dans les mers entourant le
Groénland » — monopolise, sous réserve du décret susmen-
tionné du 5 juillet 1924 (qui reproduit notamment le contenu
de la Convention du 9 du même mois), la chasse et la pêche
dans les parages du Groénland en faveur des sujets danois
établis au Groénland (y compris les Esquimaux) ainsi que des
personnes qui obtiennent une permission spéciale. La seconde

27
bY

40 STATUT JURIDIQUE DU GROENLAND ORIENTAL

loi divise le Groénland, au point de vue administratif, en trois
provinces et dispose que « toute. activité commerciale au Groén-
land .... est réservée à l'État danois, sous la direction du
ministère de l’Intérieur ». Le 8 août 1925, la Norvège fit des
« réserves formelles » à l’égard de cette dernière loi, « en tant
qu'elle s'applique aux contrées où la souveraineté du Dane-
mark n'a pas été jusqu'ici affirmée ».

Au cours de l’année 1925, les Gouvernements britannique
et français demandèrent au Gouvernement danois, pour leurs
sujets respectifs, le traitement de la nation la plus favorisée
au Groënland oriental — c’est-à-dire le traitement accordé par
la Convention du O juillet 1924 aux sujets norvégiens. Le
Danemark ayant fait droit à ces demandes et les arrangements
intervenus à cet égard ayant été faits sous la forme d'échanges
de notes (notes des 23 avril et 4 juin 1925, 12 et 19 octobre
1925), la Norvège, qui avait eu connaissance de ces échanges
de notes, attira l'attention de la Grande-Bretagne et de la
France, les 25 septembre et 2 novembre 1925, sur le fait
qu'elle « n’avait pas reconnu la souveraineté danoise sur la
totalité du Groénland »; le Gouvernement norvégien fit infor-
mer de cette démarche le Gouvernement danois. D’ailleurs, le
Gouvernement norvégien fit une communication analogue à
toutes les autres Puissances jugées par lui intéressées.

A partir de ce moment, la question relative à la souverai-
neté danoise sur la côte orientale du Groénland semble n'avoir
pas été soulevée pendant près de cinq ans. Mais, durant l'été
de 1930, le Gouvernement norvégien conféra à quelques sujets

norvégiens une autorité de police « en vue de l'inspection des

stations norvégiennes de chasse au Groénland oriental ». Ce

fait provoqua l'inquiétude du Danemark, qui déclara au

Gouvernement de Norvège, d’abord oralement, puis — le
26 décembre 1930 — par écrit, qu’il considérait comme allant

de soi qu'il n'avait pas été et ne serait pas accordé à des

ressortissants norvégiens d’autorisation d’exercer une autorité
de police sur des territoires situés au Groënland, étant donné
que ces territoires étaient, selon le point de vue danois, sou-
mis à la souveraineté danoise. Le 6 janvier 1031, le Gouver-
nement norvégien répondit qu’en partant de son point de
vue, réservé par sa note du 9g juillet 1924, le Groën-
land oriental était ferra nullius, et que, partant, il « avait
parfaitement le droit » d'accorder à des ressortissants norvé-
giens se trouvant sur ce: territoire l'autorité de police vis-
à-vis des ressortissants norvégiens et des personnes domiciliées
en Norvège.

En 1930 également fut établi, du côté danois, un « plan
triennal » de recherches scientifiques dans « la partie centrale
du Groénland oriental, à savoir la contrée qui s'étend du

22
AX STATUT JURIDIQUE DU GROËNLAND ORIENTAL

Scoresbysund à Danmarkshavn». Attirant l'attention sur le
fait que «cette importante entreprise, dont l’objet n'était
pas exclusivement scientifique, mais comprenait aussi une
colonisation de caractère pratique, aurait pour théâtre la
partie du Groénland oriental que des chasseurs norvégiens
fréquentent depuis de longues années..... et où il existe des
intérêts norvégiens particulièrement importants », le Gouver-
nement norvégien, par une note du 20 février 1931 du ministre
de Norvège à Copenhague au ministre danois des Affaires
étrangères, « insista très vivement auprès du Gouvernement
danois pour l'engager, dans l'intérêt des deux pays, à faire
son possible pour que le plan triennal danois .... ne soit pas
réalisé de manière à entrer en conflit avec les dispositions
de la Convention sur le Groënland oriental et avec les inté-
rêts légitimes des chasseurs norvégiens dans ce pays ».

C'est de ces événements de 1930, et des réactions qu'ils
provoquèrent, que le présent litige tire son origine immé-
diate.

En effet, après avoir donné, le II mars 1931, une réponse
aux observations norvégiennes quant au «plan triennal »,
le Gouvernement danois, liant la question de l'autorité de
police et celle de l'expédition triennale, fit savoir, le 14 mars,
au Gouvernement norvégien « qu’il jugera nécessaire, confor-
mément au point de vue exprimé par le Gouvernement danois
dans sa note du 9 juillet 1924, d'établir, en liaison avec cette
expédition, une surveillance de police dont la juridiction
s’étendra à toute personne se trouvant sur le territoire en
question du Groënland oriental ». Une longue discussion diplo-
matique s’ensuivit, au cours de laquelle il semble que les
Gouvernements s’orientaient vers une entente pour ne pas
soulever, tant que la Convention de 1924 demeurerait en
vigueur, les divergences d’opinions portant sur des questions
de principe qui n’avaient pas été réglées par la convention,
et cela afin d’assurer un développement pacifique de la situa-
tion au Groénland oriental. Le 30 juin, le Gouvernement
norvégien demanda au ministre de Danemark à Oslo de confir-
mer l'accord du Gouvernement danois sur ce que, pendant
la durée de la convention, aucune autorité de police, ni nor-
végienne ni danoise, ne serait établie au Groénland oriental,
et qu'aucun autre acte de souveraineté n’y serait effectué,
soit par la Norvège soit par le Danemark.

La réponse danoise, donnée le 3 juillet, fut négative. En
effet, selon le Gouvernement danois, l’arrangement proposé,
d'une part excéderait les limites de la Convention de 1924 et,
d'autre part, constituerait une reconnaissance du point de
vue exposé en 1924 par la Norvège (thèse du « pays sans
maître ») et serait incompatible avec le point de vue de prin-
cipe affirmé alors par le Danemark (thèse de la souveraineté

23
=

42 STATUT JURIDIQUE DU GROENLAND ORIENTAL

danoise sur le. Groënland dans son’ ensemble). Dans ces condi-
tions, le Gouvernement danois jugeait préférable de chercher
a résoudre les divergences existantes soit par la conciliation,
soit au moyen d’un réglement judiciaire par la Cour perma-
nente de Justice internationale. Le Gouvernement norvégien :
accepta de soumettre l'affaire à la Cour par voie de compro-
mis; a ce sujet, cependant, il suggéra, le 7 juillet, qu'il fût
demandé à la Cour « de statuer sur la base de la situation
de fait et de droit telle qu’elle se présentait le rer juillet 19317 »,
et qu’au cas où la Cour déciderait que « le Danemark n'aurait
pas acquis la souveraineté sur le Groënland ou sur une partie
de celui-ci », le Gouvernement danois ne s’opposât pas « à
l’acquisition par la Norvège de la souveraineté sur les régions
en question ». |

Le Gouvernement danois répondit à cette suggestion par
une note du 10 juillet, où on lit ce qui suit:

« Il se propose de ne prendre, au cours de l'examen de l'affaire,
aucune mesure de surprise, ni aucune disposition susceptible de
modifier le statut juridique existant, sous condition, bien entendu,
qu'il ne soit effectué, du côté norvégien, aucun acte qui nécessi-
terait, de la part du Danemark, la prise de certaines dispositions.
Il considère donc comme allant de soi que le Gouvernement norvé-
gien n’envisage pas non plus de prendre des mesures de ce genre.
D'autre part, le Gouvernement danois est d’avis que l'arrêt doit
être rendu sur la base de la situation générale telle qu’elle s’est
développée au cours d’une longue série d’années, et il ne peut pas
croire que des actes effectués d’un côté ou de l’autre, au cours de
‘la préparation actuelle de l'affaire ou pendant l'examen de celle-ci,
puissent exercer quelque influence sur l'arrêt éventuel. Il voit dans
-la déclaration du Gouvernement norvégien, suivant laquelle la situa-
tion, telle qu’elle se présentait au rer juillet, devrait être prise
.comme base, un témoignage que celui-ci est également d’avis qu'une
mesure prise au cours de l’examen de l’affaire ne saurait présenter
aucune importance décisive. Il pense, au surplus, qu’il convient de
réserver à la Cour le soin de juger quels sont les facteurs de fait
et de droit qui devront être pris en considération pour la décision
de l'affaire. »

Le Gouvernement danois proposait en outre, dans la même
note, que le compromis fût établi « par voie de négociations
directes entre des représentants désignés à cet effet ».

Entre temps, le 28 juin 1931, quelques chasseurs norvégiens
avaient hissé le pavillon norvégien dans la baie de Macken-
zie,. au Groënland oriental, et déclaré occuper, au nom du
roi de Norvège, le territoire situé entre Carlsberg Fjord au
sud et Bessel Fjord au nord. En réponse à une démarche
danoise provoquée par cette nouvelle, le ministre norvégien
43 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

des Affaires étrangères déclara, le rer juillet, que des renseigne-
ments plus précis seraient demandés à l'occupant ; que
le Gouvernement arrêterait ensuite son attitude ultérieure ;
— mais que l'occupation dont il s'agissait était un « acte
entièrement privé qui n’exercera pas d'influence sur sa poli-
tique ». Dans sa note du 3 juillet, dont il a été question plus
haut, le Gouvernement danois fit savoir qu’il avait pris acte
de cette partie de la déclaration du ministre norvégien.

 

La note danoise du io juillet, déjà mentionnée, avait été
précédée, les 5 et 6 juillet, d’un échange de vues entre le
ministre de Danemark à Oslo et le ministre norvégien des
Affaires étrangères portant sur une suggestion danoise tendant
à ce que, pendant les pourparlers sur la rédaction du compro-
mis envisagé, il ne fût procédé, de la part du Danemark, à
aucune mesure de surprise susceptible de modifier la situation
juridique existante, ni à aucune mesure de caractère tactique.
Du côté danois, on avance que la suggestion avait évidem-
ment été faite sous condition de réciprocité, et qu’un accord
avait été réalisé dans ce sens. Du côté norvégien, une opinion
contraire est soutenue.

Quoi qu'il en soit, par une note verbale adressée, le 10 juil-
let 1031, par le ministre norvégien des Affaires étrangères au
ministre de Danemark à Oslo, le Gouvernement norvégien
fit savoir qu’« en considération de la situation juridique de
la Norvège au cours de la procédure devant la Cour », ce
Gouvernement « s’est vu obligé de procéder, par une résolution ,
royale en date de ce jour, à l’occupation des territoires du
Groënland oriental s'étendant de 71° 30’ à 75° 40’ lat. nord ».
La résolution royale dont il s'agit est ainsi conçue :

« I. La prise de possession du pays situé entre le Carlsberg
Fjord au sud et le Bessel Fjord au nord, au Groënland orien-
tal, effectuée le 27 juin 1931, est officiellement confirmée en ce
qui concerne le territoire s'étendant entre le 71° 30’ et le 75° 40’,
et ledit territoire est placé sous la souveraineté norvégienne,

2. MM. Hallvard Devold et Herman Andresen sont investis
d'une autorité de police sur ledit territoire, de telle sorte que
l'autorité de M. Devold s'étend sur la région située au sud du
Clavering Fjord et celle de M. Andresen sur la région située au
nord du même fjord. »

Le territoire visé par cette résolution fut appelé par la
Norvège « Eirik-Raudes-Land ».

Le contenu de la résolution fut notifié aux Puissances jugées
intéressées par la Norvège.

25
44 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

Le jour suivant — 11 juillet 1931 —, le Gouvernement
danois informa le’ Gouvernement norvégien quil avait, a
cette même date, « soumis l'affaire à la Cour permanente de
Justice internationale » ‘La requête danoise introduisant
l'instance fut, ainsi que cela a été dit ci-dessus, déposée au
Greffe le 12 juillet 1031.

%
* *

La conclusion énoncée par le Danemark dans les piéces de
la procédure écrite, et selon laquelle l'occupation norvégienne
du ro juillet 1931 est non valable, se fonde sur la thèse que
le territoire occupé était, à ce moment, soumis à la souverai-
neté danoise, que ce territoire est une partie du Groënland, et
qu'à l'époque de l'occupation la souveraineté danoise s’éten-
dait sur tout le Groénland ; ce territoire ne pouvait donc être
occupé par une autre Puissance.

A l'appui de cette thèse, le Gouvernement danois avance
deux arguments. Le premier est que la souveraineté dont il
jouit actuellement sur le Groënland existe depuis longtemps,
qu'elle a été exercée de façon continue et pacifique et que,
jusqu’au différend actuel, elle n’a été contestée par aucune
Puissance. Le Danemark énonce cette proposition pour l’éta-
blir comme un fait. Le second argument consiste à dire que
la Norvège, par traité ou d’autre manière, a reconnu la sou-
veraineté du Danemark sur le Groënland tout entier et, par-
tant, ne peut la contester actuellement.

Les conclusions de la Norvège sont que le Danemark ne
possédait pas la souveraineté sur le territoire occupé par elle
le ro juillet 1931, et qu'à l’époque de l'occupation le terri-
toire était terra nullius. La thèse norvégienne est que la région
dont il s’agit se trouvait en dehors des limites des colonies
danoises au Groénland et que la souveraineté danoise ne s’éten-
dait pas au delà des limites de ces colonies.

D'autres thèses ont encore été développées au cours de la
procédure.

Du côté du Danemark, on soutient que la promesse faite
en 1919 au représentant diplomatique du Gouvernement danois
à Christiania par le ministre des Affaires étrangères de Norvège
parlant au nom de son Gouvernement empêchait la Norvège
de procéder à l'occupation d’un territoire quelconque au
Groënland, même si, par d'autres actes, elle n'avait pas
reconnu l'existence de la souveraineté danoise en ce lieu.

- Dans le même ordre d'idées, le Danemark a allégué certains
autres engagements de la Norvège, par exemple les engagements
internationaux assumés par ce pays pour le règlement paci-
fique. de ses litiges, soit en général, soit avec le Danemark
en particulier. : :

26
45 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

Du côté norvégien, on a soutenu que l'attitude adoptée par
le Danemark entre 1015 et ï1g921, lorsqu'il s’adressa aux
diverses Puissances afin d'obtenir la reconnaissance de sa
position au Groënland, était incompatible avec la prétention
d'être déjà en possession de la souveraineté sur tout le
Groénland, et que, dans l'espèce, il est désormais empêché
dinvoquer une souveraineté depuis longtemps établie, et
s'étendant au pays tout entier. =

Les deux arguments principaux du Gouvernement danois
seront examinés l’un après l’autre.

I.

Le premier argument du Danemark est que l'occupation
par la Norvège d’une partie de la côte orientale du Groënland
est dépourvue de validité, parce que le Danemark a reven-
diqué et exercé depuis longtemps des droits souverains sur
l’ensemble du Groënland, et qu'il a obtenu par là un titre
valable à la souveraineté. La date à laquelle cette souveraineté
danoise doit avoir existé pour frapper d'invalidité l'occupation
norvégienne est la date à laquelle l'occupation eut lieu, savoir
le ro juillet 1931.

La prétention du Danemark ne s'appuie pas sur un acte
d'occupation en particulier, mais invoque — pour se servir
des mots qui figurent dans la sentence rendue le 4 avril 1928
par la Cour permanente d’Arbitrage dans l'affaire de l’île de
Palmas — un titre résultant « d’un exercice pacifique et
continu de l'autorité étatique sur l'île » Elle se fonde sur
l'opinion que le Danemark jouit maintenant de tous les droits
dont le roi de Danemark et de Norvège a joui sur le Groën-
land jusqu’en 1814. Il convient donc d'examiner l'existence et
l'étendue de ces droits, ainsi que la prétention de souveraineté
danoise depuis cette époque.

Il y a lieu de se rappeler cependant que, la date critique
étant celle du ro juillet 193r1, il n’est pas nécessaire que la
souveraineté sur le Groënland ait existé d’un bout à l'autre
de la période durant laquelle le Gouvernement danois soutient
qu’elle a existé. Même si la documentation soumise à la Cour
pouvait être considérée comme n'étant pas suffisante pour
établir l'existence de cette souveraineté au cours des périodes
les plus anciennes, ceci n ’empêcherait pas de conclure que
cette documentation suffit à établir un titre valable durant la
période qui a précédé immédiatement l'occupation.

Avant de passer à un examen détaillé des preuves produites
devant la Cour, il est peut-être opportun d’indiquer qu’une
prétention de souveraineté fondée, non pas sur quelque acte
ou titre en particulier, tel qu'un traité de cession, mais
simplement sur un exercice continu d'autorité, implique deux

27
46 STATUT JURIDIQUE DU GROENLAND ORIENTAL

éléments dont l'existence, pour chacun, doit être démontrée :
l'intention et la volonté d'agir en qualité de souverain, et
quelque manifestation ou exercice effectif de cette autorité.

Une autre circonstance, dont doit tenir compte tout tribunal
ayant à trancher une question de souveraineté sur un terri-
toire particulier, est la mesure dans laquelle la souveraineté
est également revendiquée par une autre Puissance. Dans la
plupart des cas comportant des prétentions de souveraineté
territoriale sur lesquelles un tribunal international ait eu
auparavant à se prononcer, deux prétentions concurrentes à
la souveraineté ont été soumises au tribunal, et ce dernier
avait à décider quelle était celle des deux qui était fondée.

Une des caractéristiques de la présente affaire est que, jus-

qu'en 1931, aucune autre Puissance que le Danemark n’a
revendiqué la souveraineté sur le Groénland. Par ailleurs,
jusqu’en 1921, aucune Puissance n’a contesté la prétention du
Danemark à la souveraineté.

Tl est impossible d'examiner les décisions rendues dans les

; affaires visant la souveraineté territoriale sans observer que,

dans beaucoup de cas, le tribunal n’a pas exigé de nombreuses
manifestations d'un exercice de droits souverains pourvu
que l’autre Etat en cause ne ptt faire valoir une prétention
supérieure. Ceci est particulièrement vrai des revendications
de souveraineté sur des territoires situés dans des pays fai-
blement peuplés ou non occupés par des habitants à demeure.

A l’époque où existaient les premières colonies nordiques
fondées au xme siècle par Eric le Rouge au Groënland, les
notions modernes relatives à la souveraineté territoriale n’exis-
taient pas encore. Il n’est pas vraisemblable qu’à cette époque
les chefs ou les colons aient établi une distinction bien nette
entre le territoire qui leur était soumis et celui qui ne l'était
pas. D’autre part, l'engagement, rapporté par Sturla Thordarson,
qu’avaient pris (1261) les habitants du Groénland de payer des
amendes au roi de Norvége pour les meurtres commis, que
le défunt fit un Norvégien ou un Groénlandais et que le
meurtre efit été commis dans la colonie ou méme aussi loin au
nord que sous l'étoile polaire, montre que la juridiction du
roi de Norvège ne s’arrétait pas aux limites des deux
établissements d’Eystribygd et de Vestribygd. Pour autant qu'il
est possible d'appliquer la terminologie moderne aux droits
et prétentions des rois de Norvège au Groénland, aux xr1me et
xivme siècles, la Cour estime qu'à cette époque ces droits
équivalaient à la souveraineté et qu'ils n'étaient pas limités
aux deux établissements.

On a fait valoir, au nom de la Norvège, qu'après la dispa-
rition des deux établissements nordiques, la souveraineté
norvégienne s'était perdue et le Groénland était devenu une

28
47 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

terra nullius. La conquête et l’abandon volontaire sont les
considérations sur lesquelles se fonde cet argument.

Le mot « conquête » n’est pas approprié en l'espèce, même
à supposer que ce soit la lutte avec les Esquimaux qui ait
abouti à la ruine des établissements. La conquête n'agit
comme une cause provoquant la perte de la souveraineté que
lorsqu'il y a guerre entre deux Etats et que, à la suite de
la défaite de l’un d’eux, la souveraineté sur le territoire passe
de l'État vaincu à l’État victorieux. Le principe ne s'applique
pas dans le cas où une colonie a été établie dans un pays
éloigné et où ses habitants sont massacrés par la population
aborigène. Le fait de la «conquête » n’a d’ailleurs pas été prouvé.
On sait actuellement que les établissements doivent avoir
disparu assez tôt, mais à cette époque on semble avoir cru
que, malgré la rupture de contact et l'ignorance au sujet de
l'emplacement des établissements, l’on découvrirait de nouveau
un d’entre eux ou tous les deux et l’on y constaterait la
présence de descendants des anciens colons.

Quant à l'abandon volontaire, rien ne témoigne d’une
renonciation précise de la part des rois de Norvège ou de
Danemark. .

Durant les deux premiers siècles environ qui suivirent la
ruine des établissements, il semble qu’il n’y ait pas eu de
relations avec le Groënland, et la connaissance de ce pays
diminua ; mais la tradition des droits du roi survécut et,
au début du xvrme siècle, l'intérêt du roi et de son peuple
pour le Groënland se réveilla de nouveau.

Cette époque fut une période d’explorations et d'aventures.
L'exemple donné par les navigateurs des pays étrangers était
contagieux, et un désir se fit jour, en Norvège et au Danemark,
de recouvrer le territoire qui avait dans le passé été soumis
à la souveraineté des ancêtres du roi. Les expéditions envoyées
en 1605 et I606 sous la conduite de Lindenow vers « Notre
pays du Groénland », les efforts tentés pour faire respecter
par les Puissances étrangères les droits du roi dans ce pays
et la prétention d’exclure les étrangers du commerce avec le
Groënland montrent que, dans l'esprit du roi, lorsqu'il s’occu-
pait du Groënland, il s’occupait d’un pays à l'égard duquel
il jouissait d’une position spéciale, supérieure à celle de toute
autre Puissance. Cette position spéciale ne pouvait provenir
que des droits souverains résultant pour le roi de Norvège
de la soumission à lui faite par les anciens colons nordiques
et qui était passée au souverain dano-norvégien. Cette posi-
tion spéciale doit s'être étendue au territoire connu aujour-
d’hui sous le nom de Groënland, parce que ce pays était habité.
En 1605, une expédition ramena quelques-uns des habitants,
alors que le Spitzberg était connu comme une région non.

29
0

48 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

habitée. Enfin, comme il n'existait pas à cette date de colo-
nies ou d'établissements au Groénland, les prétentions du roi
ne peuvent avoir été limitées à des endroits quelconques du
pays en particulier.

Jl est clair qu'il s'agissait pour le roi de simples préten-
tions, car il restait sans contact permanent avec le pays et
n’y exerçait pas d'autorité. Les prétentions, cependant, ne
furent pas contestées. Aucun autre pays ne revendiqua la
souveraineté territoriale au Groénland, et, en l'absence de
toute prétention concurrente, celles du roi à être le souverain
du Groënland subsistèrent.

Après la fondation des colonies de Hans Egede, en 1721,
il y a, tout au moins dans une partie du Groénland, une
manifestation et un exercice de droits souverains. En consé-
quence, les deux éléments nécessaires pour établir un titre
valable à la souveraineté — Vintention et lexercice étaient
présents, mais la question se pose de savoir jusqu'où s’éten-
daient les effets de ces éléments.

Les prétentions du roi a la souveraineté qui existaient a
Vépoque de la fondation des colonies suffisent à démontrer
l'intention, et, comme on l’a dit plus haut, elles ne se limi-
taient pas à une région du pays en particulier.

L'exercice des droits souverains était-il de nature à conférer
un titre valable de souveraineté sur le pays tout entier?
La fondation des colonies s’accompagna de l'octroi d’un
monopole du commerce, et, avant longtemps, on constata la
nécessité de prendre des mesures législatives pour protéger le
monopole et en assurer l’application. Dans les anciennes ordon-
nances de 1740-1751, publiées à l’époque où Jacob Severin
était le bénéficiaire du monopole, la prohibition de commerce
fut restreinte aux colonies, mais ces ordonnances interdisaient
également de maltraiter les Groénlandais, et cette défense ne
se limitait pas aux colonies, mais s’appliquait au Groénland
dans sa totalité. En outre, la prohibition de commerce devait
s’appliquer non seulement aux colonies existantes, mais à
toute colonie qui pourrait être créée dans l’avenir. La légis-
lation est l’une des formes les plus frappantes de l'exercice
du pouvoir souverain, et il est clair que la mise à effet de ces
dispositions législatives ne s’arrétait pas aux limites des
colonies. I] s’ensuit que le droit souverain en vertu duquel les
mesures législatives étaient édictées ne peut avoir été restreint
aux. limites des colonies.

L’ordonnance de 1758 et celle de 1776 (qui est encore en
vigueur) déployaient également leurs effets au dela des limites
des colonies: selon ces ordonnances, l'interdiction de faire
commerce n’est plus désormais limitée aux colonies, mais doit
s'appliquer « en tous lieux quels qu'ils soient ». Cette exten-
sion du domaine du monopole se traduit dans les termes des

30

 
49 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

traités de commerce conclus 4 cette époque. Avant 1758, les
traités (ceux de 1742 entre le Danemark et la France, de 1748
entre le Danemark et les Deux-Siciles et de 1756 entre le
Danemark et la République de Gênes) constituent une exception
au commerce avec les « colonies de Sa Majesté au Groënland ».
Les notes échangées en 1782 avec la Russie visent le « Groén-
land » en général.

La Norvége a fait valoir que, dans les actes législatifs et
administratifs du xvirme siècle sur lesquels le Danemark se
fonde pour prouver l’exercice de sa souveraineté, le mot « Groën-
land » ne serait pas employé dans son sens géographique mais.
signifierait seulement les colonies ou la région colonisée sur la
côte occidentale.

C'est là un point pour lequel la charge de la preuve incombe
à la Norvège. Le sens géographique du terme « Groënland »,
c'est-à-dire la dénomination qui est généralement employée
dans les cartes pour indiquer l'île tout entière, doit être
considéré comme l’acception usuelle de ce terme. Si l’une des
Parties allègue qu’un sens inusité ou exceptionnel doit y être
attaché, c’est cette Partie qui doit établir le bien-fondé de ce
qu'elle avance. De l'avis de la Cour, la Norvège n’a pas réussi
à prouver sa thèse. Il ne lui suffit pas de montrer que, dans
un grand nombre de ces actes législatifs et administratifs, on
n’a pris des mesures que dans les colonies. La plupart d’entre
eux traitaient de circonstances qui ne se présentaient que dans
les colonies et non pas dans le reste du pays. Le fait que la
plupart de ces actes s’occupaient de ce qui se passait aux
colonies et que les colonies étaient toutes situées sur la côte
occidentale ne constitue pas en soi un motif suffisant pour
estimer que l'autorité en vertu de laquelle l’acte, soit législa-
tif soit administratif, était édicté, fût également limitée à la
région colonisée. Or, à moins qu il n’en fat ainsi, on ne trouve
là aucun motif pour interpréter le terme « Groënland » dans
ce sens restreint.

Les termes de quelques-uns de ces documents ne fournissent
point d’appui à la thèse norvégienne. Ainsi qu'on l’a montré
plus haut, les ordonnances de 1740, 1751, 1758 et 1776 sont
destinées à déployer leurs effets au Groënland en général. Si
Yon examine de près les termes de ces ordonnances, on
constate qu'ils ne confirment pas l'opinion que « Groénland »
signifierait seulement la région colonisée. Dans l'ordonnance de
1758, par exemple, on emploie trois fois le mot « Groënland ».
En premier lieu, l'ordonnance définit la concession octroyée .
à la compagnie « de naviguer et commercer seule dans les
colonies par Nous établies dans Notre pays de Groénland.... »;
elle indique ensuite que le roi a appris avec un vif déplaisir
que certains étrangers se rendent chaque année au Groén-
land «.... où, par un commerce illicite auquel ils se livrent

31
50 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

tant dans les ports qu’en dehors, ils .... exercent toutes sortes
de violences contre les habitants... ». Puis le roi, « comme
souverain seigneur héréditaire du Groënland et des îles en dépen-
dant... », décrète à nouveau et étend les interdictions conte-
nues dans les ordonnances précédentes. |

Rien ne montre que le terme « Groënland » ne soit pas,
dans toute l'ordonnance, employé dans le même sens. L’ordon-
nance est rendue par le roi en sa qualité de souverain héré-
ditaire de Groënland. On a montré plus haut que les droits
et prétentions que le roi tenait de ses ancêtres en tant que
rois de Norvège ne se limitaient pas à une région du Groën-
land en particulier — aucune colonie n’existant à l’époque —,
mais s’étendaient au pays tout entier. En outre, les colonies
sont décrites comme des colonies établies az Groénland, de
sorte que les colonies et le Groénland ne peuvent avoir coin-
cidé. Enfin, l'interdiction de commerce que décrète l’ordonnance
n'est plus, comme en 1740 et 1751, limitée aux colonies, mais
s'étend à tous lieux sur terre ou sur mer à une distance de
quatre milles de la côte; elle est liée à l’interdiction de tout
acte de violence contre les Groënlandais, interdiction qui, dans
les ordonnances précédentes, s’appliquait à tout le Groënland
et ne se limitait pas aux colonies. L'examen de cette ordon-
nance seule suffit à prouver le mal-fondé de la thèse selon
laquelle le terme « Groënland », dans ces actes législatifs et
administratifs du xvirme siècle, signifierait seulement la région
colonisée.

On a également soutenu au nom de la Norvège que le terme
« Groënland », tel qu’il a été employé dans les documents de
cette époque, ne peut avoir été destiné à comprendre la côte
orientale parce que cette côte, à l'époque, était inconnue.
Mais l'examen des cartes du xvime et du xvirme siècle
révèle que les cartographes connaissaient la configuration et
les traits généraux de la côte orientale du Groënland. Même
si l’on n’a produit aucune preuve montrant que des débar-
quements ont été effectués, les navires qui chassaient la baleine
dans les eaux à l’est du Groënland ont observé la côte de
temps à autre; ils ont donné des noms aux accidents sail-
lants du terrain qu’ils remarquaient. En fait, le mot « Groën-
land », en tant que terme géographique, était même plus
fréquemment employé pour la côte orientale que pour la côte
occidentale, car l'expression « Straat Davis » a souvent servi
‘a décrire la côte occidentale ou région colonisée du Groénland.

La conclusion à laquelle est amenée la Cour est que, si
l’on garde présentes à l'esprit l'absence de toute prétention
à la souveraineté de la part d’une autre Puissance et la nature

32
51 : STATUT JURIDIQUE DU GROËNLAND ORIENTAL

arctique et inaccessible des régions non colonisées du pays,
le roi de Danemark et de Norvège, durant la période qui
s’écoula depuis la fondation des colonies par Hans Egede, en
1721 jusqu'en 1814, manifesta son autorité dans une mesure
qui suffit à conférer à son pays un titre valable de souverai-
neté, et que ses droits sur le Groënland n'ont pas été limités
à la région colonisée.

Jusqu'à la date du Traité de Kiel, en 1814, le roi jouit,
en sa qualité de roi de Norvège, des droits qu’il possédait sur
le Groënland. C’est en tant que possession de la Norvège
que le Groënland est mentionné à l’article 4 de ce traité par
lequel le roi céda au roi de Suède « le royaume de Norvège
…. la Groënlande .... non comprise... » Le résultat du traité
fut que ce qui avait été une possession de la Norvège demeura
au roi de Danemark et devint pour l'avenir une possession
danoise. Sauf à cet égard, le Traité de Kiel n’affecta et
n’étendit pas les droits du roi sur le Groënland.

Afin d'établir la thèse danoise selon laquelle le Danemark
aurait exercé, en fait, pendant une longue période, la souve-
raineté sur tout le Groënland, les avocats du Danemark ont
encore insisté sur la longue série de conventions — principale-
ment des accords commerciaux — qui furent conclues par le
Danemark et dans lesquelles, avec l'approbation de l’autre
Partie contractante, une stipulation fut insérée qui spécifiait
que la convention ne s’appliquerait pas au Groënland. Lorsqu'il
s'agit de traités plurilatéraux, la stipulation revêt générale-
ment la forme d’une réserve danoise énoncée au moment de la
signature. Ces conventions s’échelonnent sur une période qui
commence en 1782. Ainsi qu'on l’a fait remarquer précédem-
ment, l'exclusion du Groënland, à une exception près, est
stipulée sans qualification. Dans le seul cas exceptionnel, ce
sont les « colonies danoises au Groënland » auxquelles le traité
ne doit pas s'appliquer. Dans un grand nombre de ces cas, le
texte spécifie nettement; tel est le cas, par exemple, de
l'article 6 du Traité de 1826, conclu avec les Etats-Unis ©
d’Amérique: « La présente convention ne s’applique pas aux
‘ possessions septentrionales de S$. M. le Roi de Danemark,
c'est-à-dire à l'Islande, aux Iles Feroë et au Groénland.... »

L'importance de ces traités consiste en ce qu'ils témoignent
d’une disposition des Etats, avec lesquels le Danemark a
contracté, à admettre son droit d’exclure le Groënland. A quel-
ques-uns de ces traités, la Norvège elle-même a été partie,
et il devra en être question plus loin parce qu’ils sont invo-
qués par le Danemark comme constituant, de la part de la
Norvège, une admission incontestable du fait que le Groënland
est soumis à la souveraineté danoise. Aux fins du présent
raisonnement, l'importance de ces conventions, quels que

33
52 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

soient les États avec lesquels elles ont pu être conclues,
dépend de l'appui qu’elles apportent à la thèse danoise d’après
laquelle le Danemark possède la souveraineté sur l’ensemble du
Groënland.

On a soutenu, au nom de la Norvège, qu'il n’y a pas lieu
d’attacher de l'importance à ces conventions parce que, à
l’époque où elles furent conclues, les Parties ne se deman-
daient nullement si la souveraineté danoise était ou non
limitée aux colonies et si, par conséquent, expression « Groén-
land » signifiait plus que la région colonisée. Aussi bien pour
ces conventions que dans le cas du Traité de Kiel, les avocats
de la Norvège se tiennent à leur thèse selon laquelle on se
serait servi du mot « Groënland » dans le sens de la région
comprise dans les colonies.

Il est exact que les Etats, lorsqu'ils concluent des accords
commerciaux, ne traitent pas de questions telles que l'étendue
de leurs territoires respectifs. Mais l’objet normal d’un accord
commercial est de procurer à chacune des Parties des facilités
de commerce et de navigation sur les. territoires de l’autre : en
conséquence, la région sur laquelle ces facilités sont ou ne sont
pas accordées présente quelque importance. Il y a là une ques-
tion qui peut donner matière à différend, s’il règne une incer-
titude quelconque. Si les Parties sont convenues que le traité
ne doit pas s'appliquer à un territoire donné et si ce territoire
n’est désigné que par un nom, la conclusion naturelle est
qu'il n’y avait point de divergence entre elles quant à l’éten-
due du territoire auquel s’appliquait ce nom. La Cour est
donc ramenée, une fois de plus, à la question de savoir ce
que les Parties contractantes entendaient lorsqu'elles exclurent
le « Groënland ». Le sens naturel de ce terme est son sens géo-
graphique, tel qu’il ressort des cartes. Si la Norvège soutient
que ces traités emploient l'expression « Groënland » dans un
sens spécial, c’est à elle de le démontrer, et il n’est pas
décisif en ce sens que la partie septentrionale du Groënland
fût encore inconnue. Elle n’a pas réussi à prouver que, dans
ces traités, le terme « Groënland » vise seulement la région
colonisée. |

Dans la mesure où ces traités viennent à lappui de la
reconnaissance de sa souveraineté sur le Groënland en général,
le Danemark a le droit de se fonder sur eux.

Ces traités peuvent également être considérés comme démon-
trant suffisamment, de la part du Danemark, l'intention et
la volonté d'exercer la souveraineté sur le Groënland. Reste a
savoir si, durant cette période (c’est-à-dire de 1814 à 1915),
le Danemark exerça son autorité dans la région non colonisée
dans une mesure suffisante pour lui conférer un titre valable
à la souveraineté sur ladite région. Dans leurs exposés, les
avocats du Danemark se sont fondés principalement sur la

34
53 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

concession octroyée en 1863 à Tayler, concession qui lui accor-
dait, sur la côte orientale, un droit exclusif de commerce,
de chasse, d'exploitation minière, etc. Le résultat de tous les
documents qui touchent à l'octroi de la concession est de
montrer que, d’une part, celle-ci fut octroyée dans l’idée que
le roi de Danemark était en mesure d’accorder valablement un
monopole sur la côte orientale, c’est-à-dire que son droit sou-
verain l’autorisait à le faire, et, d’autre part, que les conces-
sionnaires en Angleterre considéraient l'octroi d’un monopole
comme essentiel au succès de leur projet et qu’ils n’avaient
point de doute quant à la validité des droits ainsi conférés.

Parmi les documents relatifs à l'octroi de cette concession,
et qui ont été soumis à la Cour, figure le rapport soumis à
l'approbation du roi par le ministre de l'Intérieur; il est
intéressant de noter que ce rapport mentionne comme un
fait hors de doute que la souveraineté danoise existe sur la

côte orientale du Groënland :

« En tout cas, les résultats auxquels cette tentative pourrait
conduire présenteraient un intérêt scientifique assez important, et,
pourvu que l'on prenne les garanties nécessaires tant en ce qui
concerne la souveraineté de Votre Majesté sur cette partie du
Groënland — que personne ne conteste — et pour la protection
des Groénlandais qui y habitent et qui, par suite, doivent être
considérés comme les sujets de Votre Majesté, l'octroi d’une autori-
sation de ce genre à ceux qui possèdent les qualités et l’énergie
nécessaires pour tenter la réalisation d’une pareille entreprise
pourra certainement être accordé sans aucune hésitation. »

Les avocats du Gouvernement norvégien se sont référés à
l'article 2 de Ja concession, qui prévoit que les établisse-
ments créés par le concessionnaire seront placés sous la sou-
veraineté de la Couronne de Danemark et soumis à la loi
danoise. Ils en ont conclu que l’octroi d’une concession rédigée
en ces termes constitue en lui-même une preuve que le Gou-
vernement danois se rendait compte que la souveraineté
danoise ne s’étendait pas à cette partie du Groënland. Mais
l'explication est simple. Tayler était un Anglais. Le Gouverne-
ment danois savait que certaines personnes au Danemark,
telles que M. Wormskjôld, avaient eu la crainte que les
Puissances étrangères ne vinssent à tenter de fonder des
établissements sur la côte orientale, et l’article 2 était destiné
à garantir que les établissements créés par Tayler ne ser-
vissent pas de base à une prétention, de la part du roi
d'Angleterre, à l'occupation et à la souveraineté du pays.

Les concessions accordées en vue de la création de lignes
télégraphiques et les dispositions législatives qui fixèrent en

1 Traduction présentée au nom du Gouvernement danois.

35
54 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

1905 les limites des eaux territoriales, constituent également
des manifestations de l'exercice d’une autorité souveraine.

Étant donné les faits qui précèdent, examinés conjointe-
ment avec les mesures législatives édictées par le Danemark
et applicables au Groënland en général, les nombreux traités
dans lesquels le Danemark, avec l'approbation de l’autre
Partie contractante, a prévu la non-application du traité au
Groënland en général, et l’absence de toute prétention à la
souveraineté sur le Groënland de la part d’une autre Puis-
sance — le Danemark doit être considéré comme ayant,
durant cette période de 1814 à 1915, manifesté son autorité
sur la région non colonisée du pays à un degré suffisant pour
lui conférer un titre de souveraineté valable.

Les demandes adressées aux gouvernements étrangers entre
1915 et 1921 par le Gouvernement danois, en vue d'obtenir
la reconnaissance de la position du Danemark au Groënland,
ont tenu une place si importante dans les exposés présentés
à la Cour qu’il importe de les examiner avec quelque détail.
La question contestée entre les Parties est de savoir si le
Danemark cherchait à obtenir la reconnaissance d’une souve-
raineté déjà existante et s'étendant à tout le Groénland,
ainsi que l’ont soutenu ses avocats, ou si, comme l'ont allégué
les avocats du Gouvernement norvégien, le Danemark s’effor-
çait de persuader les Puissances de consentir à une extension
de sa souveraineté sur un territoire qui ne lui appartenait
pas encore. |

Les termes dont on s'est servi dans la correspondance
échangée entre le Gouvernement danois et les gouvernements
étrangers intéressés au sujet de ces demandes ne sont pas
toujours clairs; parfois telle phrase ou expression en parti-
culier semble apporter un argument sérieux en faveur de la
thèse soutenue par l'une des Parties au différend et telle
autre phrase ou expression, venant du même côté et peut-
être figurant dans la même note, ne peut se concilier qu'avec
la thèse opposée. .

La Cour est arrivée à la conclusion que, lorsque l’on appré-
cie l’effet de ces notes, il convient de ne pas attacher trop
d’importance à telle ou telle expression employée. La corres-
pondance doit être jugée comme un tout, et ceci, entre autres
raisons, parce que, dans certains cas, les notes ont été rédi-
gées par des représentants diplomatiques du Danemark
individuellement, et bien que sans aucun doute ces notes
se soient fondées sur les instructions reçues par ces ministres,
il faut s'attendre à quelque diversité et en faire la part dans
les termes dont ils se sont servis.

On ne saurait douter qu’une expression telle que « exten-
sion de souveraineté », qui figure en deux ou trois des
documents danois les plus importants, ne puisse que très diffi-

36
55 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

cilement, si elle est prise isolément, se concilier avec le point
de vue soutenu par le Gouvernement danois dans Ja présente
affaire, à savoir que ce à quoi ce Gouvernement visait dans
ces demandes était la reconnaissance d’une souveraineté
existante et non pas un acquiescement à l'acquisition d’une
souveraineté nouvelle. Néanmoins, la conclusion à laquelle
est arrivée la Cour est la suivante: la thèse soutenue dans
la présente affaire par le Gouvernement danois est juste, et
l'objet visé à cette époque par ce Gouvernement était d’obte-
nir, des divers gouvernements étrangers intéressés, l'assurance
que chacun d’eux acceptait le point de vue danois selon
lequel tout le Groënland était déjà placé sous la souveraineté
danoise et envisageait donc favorablement une extension des
activités danoises aux régions non colonisées du Groénland.

Avant d’analyser les documents importants qui figurent
dans cette correspondance, il est bon de répéter ce qui a été
dit plus haut relativement à l'existence, au Danemark, d’opi-
nions soutenues par des personnes qualifiées telles que
M. Wormskjéld, à savoir que, vu l’absence de toute occupation
effective de la côte orientale du Groénland, quelque Puis-
sance étrangére pourrait s’efforcer d’y créer un établissement
et y acquérir par là pour elle-même la souveraineté sur le
territoire.

Si ce fut là une opinion exprimée par des personnes pri-
vées, le Gouvernement, de son côté, chaque fois qu'il s'était
trouvé dans la nécessité d'exprimer une opinion, avait émis
l'avis que l'existence de la souveraineté danoise sur la côte
orientale du Groënland ne laissait place à aucun doute.

Une citation a déjà été faite d’une phrase qui figure dans
le rapport adressé au roi en 1863, afin de lui demander
d'approuver la concession Tayler. De même, dans le rapport
soumis au roi lors de la création de la colonie d’Angmagssalik
en 1894, le ministre de l'Intérieur s’exprima ainsi:

« Bien que, jusqu'à présent, il n'ait été établi des colonies
danoises que sur la côte occidentale du Groënland, la souveraineté
de l'État danois n’est pas restreinte à cette partie du pays, et le
Gouvernement danois a, lorsque l’occasion s’en est présentée,
exercé et affirmé sa souveraineté sur la côte orientale du pays. »

Étant donné cette divergence entre l'opinion du Gouverne-
ment, d’une part, et celle de personnes privées, de. l’autre,
il est tout naturel qu'à une époque telle que celle de la grande
guerre et de la Conférence de la Paix qui suivit, alors que
de nombreux changements territoriaux se produisaient, le
Gouvernement danois ait jugé le moment favorable pour

1 Traduction présentée au nom du Gouvernement danois.

37
56 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

s'efforcer d'obtenir la reconnaissance générale de sa souverai-
neté sur tout le Groénland. Mais s’il a agi dans cette intention,
il est très peu vraisemblable qu'à la veille de le faire, il ait
complètement modifié le point de vue qu’il avait précédem-
ment énoncé et qu'il se soit placé dans l'hypothèse qu'il
n'avait aucun droit de souveraineté sur la région non colo-
nisée, et qu'il devait à ce moment y acquérir la souveraineté
pour la première fois. Le Gouvernement danois n'avait rien
à gagner par ce changement d’attitude, et il eût sérieuse-
ment compromis sa position s'il n'avait pas réussi à se faire
donner par les États étrangers la reconnaissance qu’il désirait.

Ce sont les États-Unis d'Amérique qui furent pressentis les
premiers, et le moment choisi fut celui de la négociation du
traité relatif à la cession des Antilles danoises. Il paraît probable
que les négociations relatives au Groënland furent, en partie,
conduites de vive voix, mais l’aide-mémoire adressé le 27 décem-
bre 1915 au Gouvernement des États-Unis par le ministre
du Danemark à Washington ne vient pas en aide à la
thèse danoise. Cette note n’est nullement claire; elle se sert
de la phrase « extension à la totalité du Groénland de la
sollicitude et de la suzeraineté du Danemark! ». D'autre
part, si ce qu’envisageaient les Parties était le consentement
du Gouvernement des Etats-Unis à l’acquisition par le Dane-
mark de la souveraineté sur certaines régions du Groénland
demeurées jusque-là tevve nullius, il semble peu probable
qu'un rédacteur expérimenté se serait servi d’une phrase
aussi compliquée que celle dont le Gouvernement des États-
Unis proposa l'insertion dans le traité relatif aux Antilles:
«…. le Gouvernement des États-Unis ne s’opposera pas à
la prétention du Danemark de prendre au Groénland les
mesures de contrôle et de protection qu'il jugera nécessaires
et appropriées en vue de sauvegarder et de promouvoir ses
intérêts? » (c’est-à-dire les intérêts politiques et économiques
du Danemark au Groënland).

La phrase qui figure dans la déclaration américaine telle
qu'elle fut finalement signée est la suivante: « .... Le Gou-
vernement des États-Unis ne s’opposera pas à ce que le
Gouvernement danois étende sur l'ensemble du Groënland
ses intérêts politiques et économiques »; cette phrase n'est
inconciliable avec aucune des deux thèses. D'autre part, le
ministre des Affaires étrangères de Danemark, lorsqu'il soumit
à la ratification royale le traité relatif aux Antilles, en même
temps que la déclaration qui visait le Groënland, considéra
la déclaration comme impliquant le consentement des Etats-
Unis à une extension de souveraineté.

1 Traduction par le Greffe du texte original en anglais.
2 Traduction par le Greffe.

38
57 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

Le gouvernement qui fut ensuite pressenti était le Gouver-
nement norvégien. Ce dernier avait déjà manifesté le désir
d'acquérir le Spitzberg, et, au mois d’avril 1919, le Gouverne-
ment danois lui avait donné à entendre qu’il ne s’opposerait
pas à ses aspirations, le Danemark n’ayant pas au Spitzberg
d'intérêts entrant en conflit avec ceux de la Norvège.

Au début de juillet 1919, le ministre des Affaires étrangères
du Danemark apprit du ministre du Danemark à Paris que
la question du Spitzberg devait être examinée par une com-
mission de la Conférence de la Paix.

Instruction fut donc donnée, le 12 juillet 1919, au ministre
du Danemark à Christiania, de communiquer au ministre des
Affaires étrangères de Norvège qu'une commission venait
d'être constituée à la Conférence de la Paix « en vue d’exa-
miner les revendications que les différents pays peuvent faire
valoir sur le Spitzberg », et que le Gouvernement danois
serait disposé à faire renouveler à la commission dont i
s'agit l’information officieuse déjà donnée au Gouvernement
norvégien et selon laquelle le Danemark, n'ayant pas d’inté-
rêts particuliers dans la question du Spitzberg, n'aurait aucune
objection à faire aux revendications de la Norvège sur cet
archipel. En faisant connaître ce qui précède au ministère
des Affaires étrangères de Norvège, le ministre du Danemark
devait signaler « que le Gouvernement danois s’est attaché
depuis un certain nombre d'années à obtenir la reconnais-
sance par l’ensemble des Puissances intéressées de la souverai-
neté du Danemark sur tout le Groénland et qu’il a l’intention
de poser la question devant ladite commission 1 »; le ministre
devait ajouter que le Gouvernement des États-Unis d'Amérique
avait fait une déclaration portant qu'il ne s’opposerait pas
à ce que le Gouvernement danois étendit à l’ensemble du
Groënland ses intérêts politiques et économiques, et enfin
que le Gouvernement danois croyait pouvoir compter qu’une
telle extension ne rencontrerait pas non plus de difficultés
de la part du Gouvernement norvégien.

Lorsque, à la date du 14 juillet 1919, le ministre du
Danemark eut un entretien avec M. Ihlen, ministre des Affaires
étrangères de Norvège, ce dernier se borna à répondre « que
la question serait examinée ». Le ministre des Affaires étran-
gères de Norvège consigna son entretien avec le représentant
du Danemark dans une minute dont l'exactitude n'a pas été
contestée par le Gouvernement danois. Le 22 juillet suivant,
le ministre des Affaires étrangères, après avoir informé ses
collègues du Cabinet norvégien, déclara au ministre du Danemark
« que le Gouvernement norvégien ne ferait pas de difficultés

1 Traduction présentée au nom du Gouvernement danois.

39
58 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

au règlement de cette affaire » (c’est-à-dire l'affaire mentionnée
le 14 juillet par le Gouvernement danois). Tels sont les mots
qui figurent dans la minute rédigée de la main de M. Ihlen.
Selon le rapport adressé à son Gouvernement par le ministre
de Danemark, les mots dont s'était servi M. Ihlen étaient que
« les projets du Gouvernement royal [danois] relatifs à la
souveraineté du Danemark sur l’ensemble du Groënland ....
ne rencontreront pas de difficultés de la part de la Norvège ».

Le Gouvernement danois ne fut pas en mesure de porter
la question devant la Conférence de la Paix en rg19. Par
suite, il s’adressa aux gouvernements individuellement: le
2 mars 1920, les ministres du Danemark à Londres, Paris,
Rome et Tokio reçurent l'instruction d’adresser une note aux
Gouvernements auprès desquels ils étaient accrédités. Ces
instructions décrivaient en détail l’œuvre accomplie par le
Danemark au Groënland et mentionnaient. les colonies fondées
par lui. Ensuite venait l'admission du fait qu'il n'avait été
procédé à aucune « prise de possession formelle » de tout le
Groénland, et l’on indiquait qu’il était désirable que le Danemark
étendît sa « sollicitude par sa souveraineté sur le Groënland
tout entier ». Le texte de la déclaration américaine était repro-
duit, et les instructions poursuivaient en disant que le Danemark,
ayant obtenu cette déclaration des États-Unis d'Amérique, se
proposait également de faire reconnaître par d’autres Puis-
sances la souveraineté danoise sur le Groënland tout entier ;
en conséquence, le ministre intéressé était chargé de solliciter
la reconnaissance officielle de la souveraineté danoise sur tout
le Groënland. Il était suggéré que la forme sous laquelle cette
reconnaissance pourrait être accordée serait une déclaration
correspondant à celle du Gouvernement des États-Unis. —
On voit donc que, dans ces instructions, le ministre des Affaires
étrangères de Danemark considère comme ayant la même
signification la reconnaissance de la souveraineté danoise sur
tout le Groënland et une déclaration énonçant qu'il n’y a pas
d’objections à ce que le Gouvernement danois étende au
Groënland tout entier ses intérêts politiques et économiques.

Chacun des ministres intéressés s’adressa alors au gouverne-
ment auprès duquel il était accrédité, en suivant ce qu'il
estimait être la teneur des instructions reçues par lui.

En réponse, le Gouvernement français fit parvenir une note
par laquelle il fit savoir qu'il ne ferait aucune objection à ce
que le Gouvernement danois étendît à tout le Groénland sa
souveraineté dans les conditions envisagées par la déclaration
américaine.

Le Gouvernement italien déclara qu'il n'aurait pas de diffi-
cultés à reconnaître la souveraineté du Danemark sur le
Groënland.

. 40
59 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

Le Gouvernement japonais fit savoir qu’il n’avait pas d’objec-
tions à ce que le Gouvernement danois étendit au Groën-
land tout entier ses intérêts politiques et économiques.

Le Gouvernement britannique (après une correspondance
préliminaire visant l’obtention d’un droit de préemption sur
ce pays) reconnut la souveraineté danoise sur le Groënland.

Ces notes, malgré la diversité des termes employés, semblent
toutes avoir été rédigées dans l'hypothèse qu’elles correspon-
daient à ce que demandait le Gouvernement danois.

Il est vrai que la note britannique fut rédigée dans des
circonstances un peu particulières, parce que le Foreign
Office avait eu l'avantage de recevoir du Gouvernement danois
une communication ultérieure où le point de vue danois se
trouvait plus clairement expliqué. Le Gouvernement britannique
s'était d’abord efforcé d'obtenir un droit de préemption
sur le Groënland comme condition de sa reconnaissance de la
souveraineté danoise. Cette demande fut repoussée par le
Gouvernement danois, dans une note du 20 juillet 1920 où ce
Gouvernement expose clairement son point de vue. Il y est
dit que l’occupation du Groénland par le Danemark remonte
à 1721, que, depuis cette date, le Groénland a été sans inter-
ruption considéré comme une colonie danoise, et que la
« suzeraineté » danoise n’a jamais été mise en doute par
aucune autre Puissance étrangère. La note continue en disant
que la demande présentée par le Gouvernement danois doit
donc être considérée comme dictée par le désir d’obtenir la
reconnaissance formelle d’un statut existant sanctionné par
l’action du temps (« by prescriptive right »).

On voit donc que, dès que l’une des Puissances auxquelles
la demande a été adressée manifeste le désir d’obtenir quelque
avantage en compensation de l’acquiescement sollicité, le
Gouvernement danois répond par une note fondant juridique-
ment sa prétention à la souveraineté sur le Groënland sur des
bases analogues à celles qu’il a adoptées dans la présente
affaire. La situation juridique ayant ainsi été clairement établie,
le Gouvernement britannique reconnut, ainsi qu’il en était
prié, la souveraineté danoise et demanda seulement, étant
donné que le Groënland était une terre voisine du Canada, à
être consulté si jamais le Gouvernement danois envisageait
Valiénation du territoire. |

Au début de 1921, le Gouvernement danois présenta aux
Gouvernements suédois et norvégien des demandes analogues
en vue d'obtenir la reconnaissance de la souveraineté danoise.

La note adressée, le 13 janvier 1927, au Gouvernement sué-
dois suit le même plan que celles qui furent adressées aux

4I
60 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

quatre Puissances en 1920, mais en ajoutant que ces Puissan-
ces ont reconnu la souveraineté danoise sur la totalité du
Groënland.

Le mémorandum adressé le 18 janvier 1921 au Gouverne-
ment norvégien par la légation du Danemark a Christiania
était conçu quelque peu différemment. Il rappelle le désir
du Danemark d'obtenir la reconnaissance par les Puissances
de la souveraineté danoise sur la totalité du Groënland, en
indiquant qu’il n’a pas été possible de soumettre la question
à la Conférence de la Paix à Paris. La communication se réfère
ensuite à la déclaration du Gouvernement des États-Unis, aux
demandes introduites avec succès auprès des quatre Puissances et
à la décision prise par le Danemark de présenter des demandes
correspondantes aux Gouvernements norvégien et suédois.
Il est fait mention du Spitzberg, des assurances données en
1910 par le Danemark qu'il ne s’opposerait pas aux préten-
tions norvégiennes sur ce pays, et du fait que le Danemark
comptait qu’une extension de la souveraineté du Danemark
sur l’ensemble du Groénland ne rencontrerait pas de diffi-
cultés de la part de la Norvège. Le mémorandum contient
une référence à la déclaration Thlen, mais il indique que, cette
déclaration ayant été purement verbale, le Danemark désirait
en recevoir une confirmation par écrit. Le document conclut
en demandant une déclaration écrite constatant que le Gou-
vernement norvégien reconnaissait la souveraineté danoise sur
le Groënland tout entier.

Ce mémorandum a fait l’objet d’une analyse assez détaillée,
parce que c’est sur lui que s’est fondé principalement l'avocat
du Gouvernement norvégien pour soutenir que ce que le Dane-
mark cherchait à obtenir était une extension de sa. souverai-
neté à la partie non colonisée du Groënland, dans ce sens que
cela impliquait la non-existence d’une souveraineté quelconque:
à cette époque. Il est vrai, comme il est dit dans le mémoran-
dum lui-même, que l’on se sert du mot « extension », mais.
ce mot est employé à propos de l'attitude qu'avait adoptée
le Danemark en 1919. Si, toutefois, l’on examine la communi-
cation faite en 1919 au Gouvernement norvégien, on constate
qu'elle se concilie davantage avec la thèse selon laquelle le
désir du Danemark était d’obtenir la reconnaissance d’une
souveraineté existante. Ainsi qu'il a été dit plus haut, il ne
convient pas d’attacher trop d'importance à quelques-unes de
ces phrases et expressions prises isolément, en dehors de leur
contexte. Des expressions telles que « reconnaissance expresse
de la souveraineté du .Groënland dans son entier » s’appli-
quent plutôt à une souveraineté déjà existante qu'à définir
un acquiescement à une extension de souveraineté. Il ne faut
pas oublier non plus que la date de cette communication
suivait à six mois d'intervalle la note du 20 juillet 1920 au

42
61 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

Foreign Office à Londres, note qui expose avec une précision
suffisante la position du Danemark.

Il semblerait néanmoins que le Gouvernement norvégien
doive avoir entendu la communication du Danemark comme
impliquant l'extension de la souveraineté, au sens propre de ce
terme, et c'était précisément à cette « extension », c'est-à-dire
à l'acquiescement à quelque chose qui n'existait pas encore,
que la Norvège n'était pas disposée à consentir, si ce n’est
sous des conditions de nature à protéger les facilités de chasse
et de pêche dont jouissaient alors les Norvégiens au Groënland
oriental. Le Gouvernement norvégien, dès lors, ne se jugea
pas en mesure de donner la reconnaissance demandée. |

Après un certain temps pendant lequel, si le mémorandum
du 18 janvier demeura sans réponse officielle, des communi-
cations officieuses furent échangées, le Gouvernement norvégien,
dans une note du 2 novembre 1921, traitant des décrets du
Io mai et du 16 juin de la même année, déclara qu’il n’avait
pas reconnu et ne pouvait reconnaître une extension de la
souveraineté danoise qui impliquerait une extension corres-
pondante du monopole et dont le résultat serait de supprimer,
dans les parties du Groënland dont il s'agissait, les activités
de chasse et de pêche des Norvégiens.

Le Gouvernement danois, se trouvant en présence d’une

attitude qui ne lui donnait pas satisfaction, expose — comme
il l'avait fait, en juillet 1920, à l'égard du Gouvernement
britannique — la manière dont il envisage la situation de

droit, et, dans sa note du 19 décembre 1921, il affirme que la
souveraineté danoise n’a pas besoin d’une reconnaissance
nouvelle de la part du Gouvernement norvégien, ajoutant que
cette souveraineté a depuis longtemps trouvé son expression
dans une série d’actes internationaux et de dispositions légis-
latives dont le contenu a été porté a la connaissance des
pays intéressés, sans jamais rencontrer aucune objection.

Le Gouvernement danois énonce ainsi de nouveau le point de
vue exprimé en 1863 et en 1894, ainsi que dans la note adressée
en juillet 1920 au Foreign Office, à savoir qu'il possédait déjà
la souveraineté sur le Groénland tout entier. Si telle était la
thèse que le Gouvernement danois soutenait avant, après et
lors de ses demandes aux Puissances, son intention, en s’adres-
sant aux Puissances comme il le fit, doit sûrement avoir été
de s'assurer qu'elles acceptaient le point de vue du Gouver-
nement danois, à savoir que la souveraineté s’étendait déjà à
tout le Groënland, et non pas de les persuader de consentir
à ce qu'une région du Groënland non encore placée sous la sou-
veraineté danoise lui fût désormais soumise. Le but était de
s'assurer que ces Puissances n'essayeraient pas elles-mêmes

43
62 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

de prendre possession de telle ou telle partie non colonisée du
Groënland. La méthode suivie pour atteindre ce but consiste
à amener les Puissances à reconnaître un état de fait existant.
. Dans ces conditions, rien ne permet de penser que le Gou-
vernement danois, par l'attitude qu'il adopta, admit qu'il
ne possédât pas la souveraineté sur la région non colonisée
du Groénland, ni qu’il doive être considéré comme empêché de
revendiquer, ainsi qu'il le fait dans la présente affaire, la
possession d’une souveraineté anciennement établie sur tout
le Groënland.

*

L'activité du Gouvernement danois sur la côte orientale
du Groénland s’accrut notablement à partir du moment où
le Gouvernement danois publia le décret du 10 mai 1921,
reproduit plus haut.

Ce décret fut suivi d’un autre, portant la date du 16 juin
de la même année et relatif à la navigation sur les mers
entourant le Groënland ; il y était déclaré que la totalité des
côtes et des îles était fermée aux navires danois et étrangers.
Bien que le caractère très strict de cette mesure ait été atté-
nué lors de la conclusion de la Convention de 1924, l'exclusion
de toute navigation demeure la règle sauf dans la mesure où
l'accès est autorisé par traité, par décret, ou par autorisation
spéciale. |

En 1925, des dispositions législatives furent édictées pour
réglementer la chasse et la pêche, et, au cours de la même
année, le Groénland fut divisé en provinces par une loi qui
réservait à l’État danois toute activité commerciale.

Cette législation, relative à la chasse et à la pêche, ainsi
que la loi qui divise le pays en provinces méritent de retenir
l'attention, de même que l’admission de ressortissants français
et britanniques au bénéfice du traitement de la nation la plus
favorisée au Groënland oriental, en vertu des notes échangées
en 1925 entre le Danemark, d’une part, et les Gouvernements
britannique et français de l’autre.

Dans tous ces cas, le Gouvernement danois exerça des attri-
butions gouvernementales à l'égard du territoire actuellement
en litige.

La nature de ces actes du Danemark n’est pas modifiée par
les protestations ou réserves que, de temps à autre, formula
le Gouvernement norvégien.

Ces actes, ainsi que les activités des expéditions de chasse
danoises qui étaient subventionnées par le Gouvernement danois,
l'augmentation du nombre des expéditions scientifiques occupées

44
63 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

x

' à explorer le pays et à en dresser la carte avec l’auto-

risation et l’encouragement du Gouvernement, même si ces
expéditions ont pu étre organisées par des institutions non
officielles, les occasions auxquelles le Godthaab, bâtiment de
l'État placé à un moment donné sous le commandement d'un
officier de la Marine royale, fut envoyé à la côte orientale en
service d'inspection, la délivrance — conformément aux règle-
ments édictés en 1930 — d’autorisations par les autorités
danoises à des personnes désireuses de visiter la côte orientale
du Groénland, témoignent suffisamment — même lorsqu'ils
sont considérés à part de l’histoire des périodes antérieures — .
de l'existence des deux éléments nécessaires en vue d’établir
un titre de souveraineté valable, savoir: l'intention et la volonté
d'exercer cette souveraineté et la manifestation de l'activité
étatique.

La conclusion de la Convention de 1924 avec la Norvège,
— convention dont il sera de nouveau fait mention plus loin,
— et bien que cet Etat lait signée en maintenant son point
de vue quant au statut territorial du Groénland oriental (selon
lui terra nullius) et en spécifiant que la conclusion de cette
convention ne préjugeait pas son point. de vue, n’exclut pas
pour le Danemark le droit de maintenir son opinion, selon
laquelle il posséde la souveraineté sur tout le Groénland et
jouit en fait de cette souveraineté; la conclusion de cette
convention n’exclut pas non plus le droit, pour le Danemark, de
démontrer la présence des deux éléments qui contribuent à
établir l'existence d’une prétention valable à la souveraineté.

Sauf la modification de rédaction qui consiste à employer
plus souvent l'expression « territoire de Groënland » que le
terme « Groënland », les accords commerciaux conclus par le
Danemark durant cette période continuent à prévoir que, du
côté danois, l'accord ne doit pas s'appliquer au Groënland,
montrant par là que les Etats avec lesquels le Danemark
concluait ces accords n'étaient pas disposés à contester sa pré-
tention à la souveraineté sur le territoire que l’accord dénomme
le Groënland. Ici, comme pour les périodes antérieures, il
incombe à la Norvège de montrer que l'expression « Groën-
land », dans ces accords, est employée dans un sens particu-
lier, ne comprenant pas la région non colonisée de la côte
orientale. Or, de l’avis de la Cour, la Norvège n’a pas apporté
la preuve qu’il en fût ainsi.

Même si l’on considère uniquement la période comprise
entre 1921 et le 10 juillet 1931, sans se référer aux périodes
antérieures, la conclusion à laquelle la Cour arrive est que,
durant tout ce temps, le Danemark s’est considéré comme
possédant la souveraineté sur le Groénland tout entier, et
qu’il à manifesté et exercé ses droits souverains dans une
mesure suffisante pour constituer un titre valable de souverai-

45
64 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

neté. Lorsque l’on examine cette période en rapport avec les
faits de celles qui l’ont précédée, l'argument en faveur du
Danemark se trouve confirmé et renforcé.

Il découle de ce qui précède que, dans la conviction de la
Cour, le Danemark a réussi à établir le bien-fondé de sa thèse
selon laquelle, à la date critique, savoir le 10 juillet 19317, il pos-
sédait un titre valable à la souveraineté sur tout le Groënland.

Cette conclusion constitue par elle-même un motif suffisant
pour juger que l'occupation du 10 juillet 1931, ainsi que
toutes mesures prises à cet égard par le Gouvernement norvé-
gien, étaient illégales et non valables.

IT.

La Cour passe à l'examen du second argument danois,
d’après lequel la Norvège aurait pris certains engagements
portant reconnaissance de la souveraineté danoise sur l’ensemble
du Groënland. Ces engagements ont été amplement discutés
par les deux Parties, et, dans trois cas, la Cour estime
qu'ils furent pris.

*

1) En premier lieu, la Cour estime que, lors de la liquida-
tion dano-norvégienne (1814-1819), la Norvège s’est engagée
à ne pas contester la souveraineté danoise sur le Groénland.

Il a été rappelé, dans la première partie du présent arrêt,
que, lorsque le roi de Danemark dut renoncer en faveur du
roi de Suède à son royaume de Norvège, l’article 4 du Traité
de Kiel du 14 janvier 1814 excepta de cette renonciation le
Groénland, les Féroé et l’Islande.

Pour réaliser la liquidation — qui revétit en premier lieu
un caractère financier — rendue nécessaire par la séparation
de la Norvège d'avec le Danemark, des commissaires norvé-
giens furent désignés, dès la fin de 1814, pour se concerter
avec des commissaires danois. La solution des problèmes aux-
quels donnait lieu la séparation des deux pays n’a pas été
facile. Lorsque, dès 1816, le Danemark craignit que les confé-
rences tenues à Copenhague entre les commissaires danois et
norvégiens n’aboutissent pas, le Cabinet danois s’adressa aux
Puissances alliées. Cette démarche donna lieu à une Confé-
rence de ces Puissances qui tint sa première réunion à
Londres, en juillet et août 1818. Sur la base d’un rapport de
cette Conférence, le Congrès d’Aix-la-Chapelle décida, le
13 novembre 1818, d'intervenir auprès du roi de Suède et de
Norvège pour que le Traité de Kiel fût exécuté, en ce qui

46
65 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

concerne la partie de la dette de la monarchie dano-norvé-
gienne qui devait incomber à la Norvège.

C'est alors que le roi de Suède et de Norvège revint à la
question des anciennes possessions norvégiennes dont faisait
partie le Groënland.

Le commissaire norvégien à Copenhague, M. Holst, fut
chargé, dès le 7 janvier 1819, de demander formellement
la restitution des Féroé, de l'Islande et du Groënland, « au
titre de possessions ayant autrefois appartenu au royaume
de Norvège ». L’instruction donnée à M. Holst se rapportait
au fait que le « Storting extraordinaire de 1814 avait, dans
une très humble adresse, supplié Sa Majesté de prendre les
mesures nécessaires pour obtenir que les îles Féroé, l'Islande
et le Groënland, lesquelles possessions ont fait, pendant des
siècles, partie intégrante du royaume de Norvège, fussent
restituées audit royaume » La réclamation fut présentée
à la Conférence de Copenhague le 5 février 1819 et rencontra
un refus net du côté danois. Après avoir pris connaissance de
ce refus, le ministre des Affaires étrangères de Suède et de
Norvège autorisa, le 23 février 1819, le commissaire norvé-
gien à Copenhague à retirer Ja réclamation. M. Holst s’est
acquitté de ce qui lui avait. été enjoint par une déclaration
du 27 mars 1819, dont il importe de reproduire le texte ori-
ginal francais:

« Il est notoire que le Prince Chrétien Frédéric! a provoqué de
la part de la Représentation Nationale de la Norvége assemblée
a Eidsvold, une protestation formelle contre le Traité de Kiel,
qui assurait au Roi? la Souveraineté sur la Norvège. Une constitu-
tion des plus libérales étant intervenue, la Représentation Nationale
ayant, par une élection libre et spontanée, offert au Roi la Cou-
ronne de Norvège sous Ja condition expresse d’accepter la nouvelle
constitution ; et le Roi y ayant donné Son assentiment, et étant
par là devenu Roi constitutionnel, au lieu de Souverain absolu,
comme [] devait l’être conformément au Traité de Kiel, il en est
résulté pour S. M. l'obligation d’avoir égard aux adresses que Lui
présente le Stor-Thing dans les formes prescrites par la Loi. Or,
le Stor-Thing s’étant adressé au Roi mon Auguste Souverain a
l'effet d’engager S. M. à faire les démarches nécessaires pour que
les îles de Faeroe, l'Islande et Ja Groenlande fussent restituées
par le Dannemarc pour étre réunies au Royaume de Norvége:
le Roi n’a pu Se dispenser de satisfaire, sur ce point, aux voeux
exprimés par l'assemblée nationale. En remplissant ce devoir
selon la teneur littérale de l'adresse du Stor-Thing, l'intention
n’a jamais été de lier cette question à celle de la liquidation en
général, ni d’entraver en aucune manière la marche régulière d’une
négociation que S. M. désire sincèrement de voir terminée à la

 

 

+ Gouverneur de Norvège.
2 Roi de Suède.

47
66 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

satisfaction commune des deux parties intéressées. Lorsqu'il est
question de la séparation politique de deux Etats, dont les intérêts
se sont trouvés amalgamés par une union de plusieurs siècles,
il serait impossible d'éviter des sacrifices de part et d’autre, et le
Roi Se borne en cette occasion d’énoncer Sa conviction certaine
que, dans le cours de cette liquidation et lorsqu'il s’agira de balan-
cer les ressources respectives des deux Etats, on pourra facilement
tomber d’accord sur les moyens de compenser la perte qu'a faite
en cette occasion la Norvège de ses colonies dans la mer du Nord. »

De la dernière phrase de cette déclaration ressortent, non
seulement l’élément financier qu’il y avait dans la réclamation
de la restitution des possessions dont il s’agit, mais aussi et
surtout le fait que la réclamation se trouvait nettement retirée.

Du reste, dès le mois de mars 1819, le ministre des Affaires
étrangères de Suède et de Norvège s’adressa au ministre de
Grande-Bretagne à Stockholm pour solliciter la médiation du
prince-régent de Grande-Bretagne dans l’affaire qui continuait
à diviser les Cabinets de Stockholm et de Copenhague. Il
déclara que le roi de Suéde et de Norvége abandonnait, au
nom de la Norvège, toute prétention sur les îles de Féroé,
VIslande et le Groënland.

Dans une note du 28 mai 1819, adressée au ministre de
Grande-Bretagne à Stockholm, le ministre des Affaires étran-
gères de Suède et de Norvège écrivit de nouveau que le roi
de Suède et de Norvège consentait à « renoncer, en faveur de
la Cour de Danemark .... aux prétentions de ce pays [la Nor-
vège] sur l'Islande, la Groenlande et les îles de Féroé ».

Cette renonciation trouva une expression dans les résultats d’une
conférence, tenue à Stockholm. Sous la médiation du ministre de
Grande-Bretagne dans cette capitale, cette conférence prépara
la signature, par le roi de Danemark et le roi de Suède et
de Norvège en sa qualité de roi de Norvège, de la Convention
du rer septembre 1810, qui mit fin aux difficultés.

L'article g de cette convention! porte que « tout ce qui
concerne le Traité de Kiel en général, et nommément son

 

1 Cet article dispose comme suit :

« Article neuf. — Tout ce qui concerne le Traité de Kiel en général,
et nommément Son Sixième Article, étant ainsi envisagé comme entiére-
ment réglé, Sa Majesté le Roi de Suède et de Norvège, et Sa Majesté
le Roi de Dannemarc déclarent qu'aucun payment ultérieur, hormis ce
qui est stipulé actuellement, ne sera soit à titre dudit Traité, soit pour
cause de l’ancienne Union entre la Norvège et le Dannemarc, exigé
de part et d’autre; ni par le Gouvernement Norvégien du Gouvernement
Danois ou des Sujets Danois; ni par le Gouvernement Danois du Gou-
vernement Norvégien ou des Sujets Norvégiens; de même qu'aucune
prétention, qui, à ce titre, ou pour cette cause, a pu être avancée
jusqu’à présent des deux côtés, ne sera désormais prise en considération
ou mise en discussion, qu’en tant qu’elle s’accorde avec les termes, et
les principes de cette Convention, qui annulle de fait et de droit toute
redevance ultérieure de part et d'autre. »

48
67 STATUT JURIDIQUE DU GROENLAND ORIENTAL

Sixième Article 1 » (article financier), était entièrement réglé. Il
est hors de doute que les mots « tout ce qui concerne le
Traité de Kiel en général » impliquent également l’article 4
de ce traité visant le Groënland, et qu'ils sont incompatibles
avec le point de vue soutenu par la Norvège que la Conven-
tion du rer septembre 1819 n'a trait qu'à la liquidation
financière entre le Danemark et la Norvège. A cet égard, on
peut observer qu’il est vrai que le premier projet de conven-
tion formulé par les commissaires danois à Copenhague le
16 juillet r8r9, y compris l’article VI de ce projet, qui corres-
pond à l'article 9 de la Convention du rer septembre 1879,
n'avait trait qu'aux affaires financières. En effet, l’article VI
de ce projet était ainsi conçu : « Tout ce qui concerne l’exécu-
tion de l’article 6 [l’article financier] du traité de Kiel étant
considéré comme réglé par les points ci-dessus... » Mais l’arti-
cle VI du projet danois avait été modifié, dès le 23 août 1819,
lorsqu'un nouveau projet fut soumis à la Conférence de Stock-
holm par le plénipotentiaire danois et le médiateur britan-
nique. Ce deuxième projet élargissait la portée de l’article VI
du projet primitif danois du 16 juillet 1819 de telle sorte
que, maintenant, il disait que ce n’est pas seulement l’article 6
du Traité de Kiel qui est ainsi envisagé comme entièrement
réglé, mais « tout ce qui concerne le traité de Kiel en général
et nommément à [sic] son Sixième Article », Cette modifi-
cation, qui a été maintenue dans l’article 9 de la conven-
tion, met un point final, non seulement aux questions finan-

1 Cet article dispose comme suit:

« Article Six. — Le montant entier des dettes de la Monarchie danoise
étant affecté autant au Royaume de Norvège qu'aux autres parties de
VEtat, Sa Majesté le Roi de Suède, en Sa qualité de Souverain du
Royaume de Norvège, S’impose l'obligation d'en prendre à Sa charge
une partie proportionnée à la population et aux ressources de la Nor-
vège rélativement à la population et aux ressources du Dannemarc.

Par la dette publique est entendue tant celle contractée par. le gou-
vernement danois dans l'Etranger que dans l'Intérieur de ses propres
Etats. Cette dernière consiste en obligations Royales et d’Etat et dans
la masse des billets de banque et autres papiers représentatifs émis
par l'autorité royale, qui se trouvent actuellement en circulation dans
les deux Royaumes.

Le montant exact de ces dettes au Prémier Janvier Dix Huit Cent
Quatorze séra déterminé par des commissaires, que les deux gouverne-
ments nommeront à cet effét, pour en faire une juste répartition basée
sur la population et les ressources respectives de la Norvège et du
Dannemarc. Ces commissaires se réuniront à Copenhague dans l’espace
d’un mois après l'échange des ratifications du présent Traité, et termine-
ront leur travail aussitôt que. possible, et au plus tard dans le courant
de cette année. Il est toutefois entendu, que Sa Majesté le Roi de Suède,
en Sa qualité de Souverain du Royaume de Norvège, ne participera à
la garantie d’autres dettes que de celles ci-dessus énoncées, qui appar-
tiennent au Royaume de Dannemarc en général, et à l’acquittement
desquelles toutes les parties de ce Royaume avant la cession de la Nor-
vège devoient concourir. »

49
68 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

cières traitées à l’article 6 du Traité de Kiel, mais à toutes
les questions mentionnées dans le traité, — donc aussi aux
questions territoriales de l’article 4, qui laisse le Groënland au
Danemark. Ainsi qu'il a été exposé plus haut, « la Groën-
lande » à l’article 4 du Traité de Kiel veut dire tout le
Groënland.

La Cour estime que, par les divers engagements auxquels
la séparation de la Norvège et du Danemark avait donné lieu
et qui finalement ont pris corps dans l’article 9 de la Conven-
tion du ret septembre 1819, la Norvège a reconnu la souve-
raineté danoise sur l’ensemble du Groënland et ne peut dès
lors procéder à l’occupation d’une partie de ce territoire.

*

2) On trouve une seconde série d’engagements, pris par la
Norvège de reconnaître la souveraineté danoise sur le Groén-
land, dans divers accords bilatéraux conclus par la Norvège
avec le Danemark, ainsi que dans divers accords plurilatéraux
auxquels la Norvège, aussi bien que le Danemark, était Partie
contractante ; dans ces accords, tantôt le Groënland est décrit
comme une colonie danoise, ou comme faisant partie du
Danemark, tantôt le Danemark est autorisé à exclure le Groën-
land de l’application de l'accord.

Le premier de ces accords est le Traité de commerce conclu
le 2 novembre 1826 entre le Danemark et les Royaumes-Unis
de Suède et de Norvège, traité prévu dans l’article 23 du Traité
de Kiel. L'article 5 de ce traité a la teneur suivante: « Les
colonies respectives des deux hautes parties contractantes, y
compris, de la part du Danemark, la Grônlande, l'Islande et
les îles de Faeré, sont spécialement exceptées des stipulations
contenues dans les quatre articles précédents, lesquels ne sont
applicables qu’au royaume de Danemark ainsi qu'aux duchés
de Slesvig, de Holstein et de Lauenbourg d’une part, et aux
royaumes de Suéde et de Norvége, d’autre part. »

Parmi les accords plus modernes, on peut citer comme
exemples les dispositions des Conventions postales universelles de
1920, 1924 et 1920, qui portent ce qui suit: « Sont considérés
comme appartenant à l’Union postale universelle : ....c) les îles
Féroë et le Groënland, comme faisant partie du Danemark. »

Il a déjà été expliqué plus haut que, lorsque le Traité de
1826 mentionne «la Grônlande », cela ne peut pas viser autre
chose que « la Grénlande », par exemple dans l’article 4 du
Traité de Kiel, savoir tout le Groénland. Il en est de méme
des accords dano-norvégiens susvisés qui ont suivi le Traité
de 1826. En acceptant comme obligatoires pour elle ces
accords bilatéraux ou plurilatéraux, la Norvège a réaffirmé le

50
69 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

fait que tout le Groënland est reconnu par elle comme danois,
réaffirmation qui exclut une contestation de la souveraineté
danoise sur l’ensemble du Groénland et, par conséquent, une
occupation d’une partie de ce territoire.

%

3) Outre les engagements rappelés ci-dessus, il y a lieu
d'examiner également la déclaration Ihlen, — c’est-à-dire la
réponse donnée le 22 juillet 1919 par M. Ihlen, ministre des
Affaires étrangères de Norvège, au ministre de Danemark.

Les avocats du Gouvernement danois se sont fondés sur
cette déclaration de M. Ihlen pour alléguer qu'il y avait là
une reconnaissance d’une souveraineté danoise existante au
Groënland. La Cour ne peut se rallier à cette manière de voir.
Un examen attentif des termes dont on s’est servi, des cir-
constances dans lesquelles ils furent employés, ainsi que des
événements ultérieurs, montre que M. Ihlen ne peut avoir eu
l'intention de donner à ce moment une reconnaissance définitive
de la souveraineté danoise sur le Groënland, et, en outre, que
le Gouvernement danois ne peut, à l'époque, avoir attribué
cette signification à la déclaration. Selon le texte de la minute
de M. Thlen, tel qu'il a été produit devant la Cour par le
Gouvernement norvégien et qui n’a pas été contesté par le
Gouvernement danois, la phrase dont s’est servi M. Ihlen est
au futur: il « ne fera pas de difficultés »; il avait été informé
que c'était à la Conférence de la Paix que le Gouvernement
danois entendait soulever la question, et, deux ans plus tard,
— lorsque des assurances eurent été obtenues des Principales
Puissances alliées, — le Gouvernement danois s’adressa de
nouveau au Gouvernement norvégien, afin d’obtenir la recon-
naissance désirée par lui de la souveraineté danoise sur le
Groénland tout entier.

Néanmoins, il importe maintenant d’examiner la question
de savoir si la déclaration Ihlen, tout en n’étant pas une
reconnaissance formelle de la souveraineté danoise, ne constitue
pas un engagement obligeant la Norvège à s’abstenir d’occuper
une partie quelconque du Groënland.

La démarche danoise et la réponse de M. Ihlen ont été
consignées par lui dans une minute dont le texte suit1:

«I. Le ministre de Danemark m’a communiqué aujourd’hui
que son Gouvernement a été avisé de Paris que la question du
Spitzberg sera examinée par: une commission de quatre membres
(américain, britannique, français et italien). Au cas où le Gouver-
nement danois serait interrogé par cette commission, il est prêt
à répondre que le Danemark n’a pas d’intérêts au Spitzberg et

1 Traduction, présentée au nom de la Norvège, du texte original en norvégien.

81
70 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

qu'il n’a aucune raison de s'opposer aux désirs de la Norvège
touchant au règlement de cette question.

En outre, le ministre de Danemark a communiqué ce qui suit:

Le Gouvernement danois s’est pendant plusieurs années occupé
de la question d’obtenir la reconnaissance, par toutes les Puissances
intéressées, de la souveraineté du Danemark sur l’ensemble du
Groënland, et il se propose de soumettre cette question, simul-
tanément, à ladite commission. Au cours des négociations avec les
États-Unis d'Amérique concernant la cession des Antilles danoises,
le Gouvernement danois a soulevé cette question en ce qui
concernait la reconnaissance par le Gouvernement des États-Unis,
et il a obtenu que celui-ci, concurremment avec la conclusion de
la convention relative à la cession desdites îles, donnât une décla-
ration dans'laquelle il est dit que les Etats-Unis ne s’opposeraient
pas à ce que le Gouvernement danois étendît à l’ensemble du Groën-
land ses intérêts politiques et économiques.

Le Gouvernement danois compte (a-t-il dit) que le Gouvernement
norvégien ne fera pas de difficultés au règlement de cette affaire.

J'ai répondu que la question sera examinée.
14/7 — 19 Ih. »
« II. J'ai dit aujourd’hui au ministre de Danemark que le Gou-
vernement norvégien ne ferait pas de difficultés au réglement de
cette. affaire. 22/7 — 19 Ih. »

L’incident a donc trait d’une part à l'attitude à prendre
par le Danemark à la Commission de la Conférence de la Paix
de Paris, sur le Spitzberg, attitude qui consisterait à ne pas
« s'opposer aux désirs de la Norvège touchant le règlement de
cette question »; on sait que ces désirs visaient la souveraineté
sur le Spitzberg. Et, d’autre part, la démarche portait que
« le Gouvernement danois comptait que le Gouvernement
norvégien ne ferait pas de difficultés au règlement de l'affaire
du Groënland »; les désirs danois concernant cette île visaient
à obtenir la « reconnaissance, par toutes les Puissances inté-
ressées, de la souveraineté du Danemark sur l’ensemble du
Groënland », ainsi que la non-opposition « à ce que le Gou-
vernement danois étendit à l’ensemble du Groënland ses intérêts
politiques et économiques » Des documents danois qui ont
précédé la démarche du ministre danois à Christiania le
14 juillet xoro, il ressort clairement que, du côté danois, l'attitude
danoise dans l'affaire du Spitzberg et l'attitude norvégienne
dans l'affaire du Groënland furent considérées comme inter-
dépendantes, interdépendance qui semble se refléter aussi dans
la minute faite par M. Ihlen. Mais, même si l’on ne voulait
pas considérer comme établie cette interdépendance, qui, par
la réponse affirmative du Gouvernement norvégien au nom
duquel parlait le ministre des Affaires étrangères, aurait donné
lieu à une obligation bilatérale, il est difficile de nier que ce
que le Danemark demandait de la Norvège (« ne pas faire de

52.
72 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

difficultés au règlement de l’affaire du Groënland ») est la même
chose qu'il laissait entrevoir dans l’affaire du Spitzberg (ne
pas « s'opposer au désir de la Norvège touchant le règlement
de cette affaire »). En effet, ce que le Danemark désirait
obtenir de la Norvège, c'était qu’elle ne fit rien qui pit
entraver les projets danois au regard de l’ensemble du Groën-
land. La déclaration que le ministre des Affaires étrangères
fit le 22 juillet 1919, au nom du Gouvernement norvégien, fut
nettement affirmative: « J'ai dit aujourd’hui au ministre de
Danemark que le Gouvernement norvégien ne ferait pas de
difficultés au règlement de cette affaire. »

La Cour considère comme incontestable qu'une telle réponse
à une démarche du représentant diplomatique d’une Puissance
étrangère, faite par le ministre des Affaires étrangères au nom
du Gouvernement, dans une affaire qui est de son ressort, lie
- le pays dont il est ie ministre.

La Norvège a reproché au Danemark que la démarche
danoise du r4 juillet 1919 n'avait pas mentionné l'intention
du Gouvernement danois d'étendre à tout le Groénland le
monopole, comme le Danemark l'aurait fait plus tard, en
1920-1921, vis-à-vis des Puissances intéressées. Si le Gouverne-
ment norvégien avait été prévenu de cette intention, la décla-
ration du ministre des Affaires étrangères aurait été négative.
Partant, la réponse, inconditionnée et définitive quant à sa
forme, ne saurait être opposée à la Norvège.

La Cour ne peut retenir cette objection. Il lui paraît
difficile d'admettre que la Norvège n'aurait pas pu prévoir
l'extension du monopole, alors que les États-Unis d'Amérique,
saisis dès 1915 de la même demande que celle adressée le
14 juillet 1919 à la Norvège, avaient très bien compris que
les projets danois sur le Groënland non encore colonisé com-
portaient l'extension du monopole — quoique la démarche
danoise à Washington n’eût pas mentionné ce fait — et avaient
pour cette raison commencé par demander la porte ouverte.
Il est d'autant plus difficile pour la Cour de faire sien le
raisonnement norvégien à ce sujet que le monopole au Groën-
land est une institution qui doit son origine à l'administration
dano-norvégienne au xvirime siècle. Il convient de tenir compte
également de ce que la Norvège a produit un document appar-
tenant au domaine public, daté du 3 novembre 1916 — savoir
la lettre adressée par le ministère de l'Intérieur du Danemark
(Direction des Colonies du Groënland) à la Commission parle-
mentaire des Antilles danoises —, document duquel il ressort
que l’administration danoise envisageait alors l'application à

53
72 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

tout le Groënland du régime de la fermeture, Le mot « fer-
meture » est ici plus exact que le mot « monopole », mais cela
ne change pas l'argumentation.

Il ressort de ce qui précède que la Cour ne peut envisager
la déclaration Ihlen du 22 juillet 1919 que comme incondi-
tionnée et définitive.

L'ordre d'idées adopté par la Norvège l’a induite, en IQ21,
à se refuser à donner une confirmation écrite de la déclaration
Ihlen, confirmation que le Danemark avait demandée par la
note de son ministre à Christiania du 18 janvier xg27.

En effet, après que le Danemark avait pris le décret du
IO Mai 1921, qui prévoyait pour tout le Groënland le régime
de la fermeture, le ministre des Affaires étrangères de Norvège,
M. Restad, a fait savoir à titre officieux au ministre danois
à Christiania, dès le 20 juillet 7921, « que le Gouvernement
norvégien n’a pas reconnu et ne peut accepter de reconnaître
une extension de la souveraineté du Danemark sur le Groën-
land entraînant une extension correspondante du monopole
danois qui aurait pour résultat de faire disparaître l’activité
économique et particulièrement l’activité de chasse et de pêche
que des Norvégiens ont jusqu'ici exercée sans encombre dans
les parties ct parages en question du Groënland »; ceci fut
confirmé dans la note officielle norvégienne du 2 novembre
1921, dont il a été question plus haut dans le présent arrêt.
La fermeture qui, dans la manière de voir du Gouvernement
norvégien, n'avait pas pu être prévue par lui, justifierait donc,
toujours d’après la Norvège, la modification de son attitude.

Ce qui vient d'être dit montre déjà pourquoi la Cour ne
peut accepter ce raisonnement.

La Cour comprend que la Norvège prit à cœur les intérêts
des chasseurs et des pêcheurs norvégiens sur la côte orientale
du Groënland ; elle ne saurait cependant pas perdre de vue,
à cet égard, que le Danemark se déclara disposé, dès le mois
de décembre 1921, à faire tout son possible pour chercher à
réaliser un arrangement, afin de parer aux pertes qui pour-
raient résulter pour les sujets norvégiens de la publication du
décret du ro mai 1921 (lettre du ministre danois à Christiania
au ministre des Affaires étrangères norvégien du 19 décembre
1921). La Convention du g juillet 1924 a confirmé les bonnes
dispositions du Danemark à l'égard des intérêts de chasse et
de pêche norvégiens.

Mais ce que la Cour ne peut estimer comme conforme à
l'engagement du 22 juillet 1919, c’est le désir de remplacer
un engagement inconditionné et définitif par un engagement
sous réserves. Et ce que la Cour trouve encore plus difficile
à admettre, c’est que, nonobstant l'engagement du 22 juillet
1919, dont le but était de ne pas faire de difficultés au

54
73 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

règlement de l'affaire du Groënland, la Norvège ait prétendu
que « le Groënland oriental doit être norvégien ». Cette préten-
tion se trouve déjà indiquée à la fin d’une lettre du ministre
de Norvège à Copenhague au ministre des Affaires étrangères
danois du 12 janvier 1923, et elle est reprise d’une façon très
nette dans le procès-verbal de la sixième réunion, en date du
28 septembre 1923, de la Conférence qui élabora la Convention
du 9 juillet 1924, ainsi que dans le Protocole signé le 28 janvier
1924 et dont il a été question plus haut.

La Cour ne peut voir dans les mots de la déclaration Ihlen
« au règlement de cette affaire » (savoir l’affaire du Groënland)
une condition qui rendrait la promesse de ne pas faire de
difficultés inopérante au cas où un règlement ne serait pas
intervenu. La promesse est inconditionnée et définitive. C’est
ainsi que l’a comprise le ministre des Affaires étrangères
norvégien lorsqu'il a dit au nouveau ministre danois à Chris-
tiania, le 7 novembre 1919, que « c'était pour la Norvège
une joie de reconnaître la souveraineté du Danemark sur le
Groënland » (dépêche du 8 novembre 1919, adressée par le
ministre du Danemark à Christiania au ministre des Affaires
étrangères de Danemark). C'était également ainsi que le
ministre danois à Christiania avait compris la déclaration Ihlen
lorsque, le 22 juillet 1919, il fit savoir au ministre des Affaires
étrangères danois que M. Ihlen lui avait dit « que les projets
du Gouvernement royal relatifs à la souveraineté du Danemark
sur l’ensemble du Groënland ne rencontreront pas de difficultés
de la part de la Norvège ».

Il s'ensuit qu’à raison de l'engagement impliqué dans la
déclaration Ihlen du 22 juillet 1919, la Norvège se trouve
dans l'obligation de ne pas contester la souveraineté danoise
sur l’ensemble du Groënland et, a fortiori, de s'abstenir d’occu-
per une partie du Groënland.

PA

Le Danemark a soutenu que la Convention du g juillet
1924, citée déjà plus haut, exclut pour la Norvège le droit
d'occuper une partie du Groënland.

Il y a lieu d'observer à ce sujet que lorsque, en 1923, la
Norvège prit l'initiative de négociations portant sur la question
du Groënland, il s'agissait de négociations sur l'ensemble du
problème du Groënland et en premier lieu sur la question du
statut juridique de la côte orientale. Mais lorsque l'impossi-
bilité se révéla de concilier d’une part la thèse de la souve-
raineté danoise et, d’autre part, la thèse norvégienne de la
terra nullius, force fut de limiter les négociations à un arran-
gement relatif à certaines matières qu’on pouvait régler tout

55
74 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

en évitant de trancher la question du statut juridique de la
partie non colonisée de l'île. Ces matières furent le droit de
séjourner ; de prendre possession à titre d’usage de terrains ;
de faire la chasse et la pêche; et d’établir des stations télé-
graphiques et certaines autres installations — le tout au Groën-
land oriental. C’étaient des intérêts au. maintien desquels,
comme on le sait, ia Norvège attachait un grand prix. Pour
bien marquer que la convention n’avait trait qu'à une partie
restreinte de l’ensemble de la question du Groénland, les deux
Parties échangérent, le jour méme de la signature de la
convention, des notes identiques par lesquelles elles déclarérent
réserver chacune son point de vue de principe sur les
questions, concernant le Groënland, qui ne sont pas traitées
dans la convention, de telle sorte que, par celle-ci, rien ne
soit préjudicié, ni rien abandonné ou perdu. La question de la
souveraineté et de la terra nullius — pour ne mentionner que
celle-ci — ayant, de cette façon, été laissée complètement en
dehors de la Convention du 9 juillet 1924, la Cour estime que
ni le Danemark ni la Norvège ne peuvent tirer argument de
la convention à l'appui de leurs points de vue de principe
respectifs concernant le statut juridique du territoire visé par
la convention: savoir, souveraineté danoise ou terre sans maître.
Du reste, la Norvège n’a jamais prétendu qu’elle eût le droit
de tirer de la convention un tel argument.

En dernier lieu, le Danemark a soutenu que certaines
dispositions du Pacte de la Société des Nations, de l’Acte
général de conciliation, de règlement judiciaire et de règlement
arbitral de 1928, et des conventions dano-norvégiennes de régle-
ment pacifique, auraient également obligé la Norvége a ne
pas occuper une partie du Groënland ; il en serait de même de
deux accords qui seraient intervenus entre les deux Parties
au début de juillet 1931, lors des échanges de vues qui ont
précédé l'occupation du ro juillet, échanges de vues dont les
détails ont été donnés dans la première partie du présent
arrêt.

Eu égard à la conclusion à laquelle elle est arrivée, la Cour
estime qu'il n’est pas nécessaire d'examiner ces questions.

%

Chacune des Parties a conclu à ce qu'il plaise à la Cour
de*mettre à la charge de l’autre les frais du présent procès.
La Cour estime cependant qu’il n’y a pas lieu, dans la pré-
sente affaire, de se départir de la règle générale de l’article 64
du Statut de la Cour, d’après laquellé chaque Partie supporte
ses frais de procédure.

56
75 STATUT JURIDIQUE DU GROËNLAND ORIENTAL

PAR CES MOTIFS,
La Cour,
statuant par douze voix contre deux,

x) décide que la déclaration d'occupation promulguée
par le Gouvernement norvégien en date du ro juillet 1931,
ainsi que toutes mesures prises à cet égard par ce même
Gouvernement, constituent une infraction à l’état juridique

existant, et, par conséquent, sont illégales et non valables;

2) rejette les conclusions contraires du Gouvernement
norvégien ;

3) dit n’y avoir lieu de se départir de la règle générale
de l’article 64 du Statut de la Cour d’après laquelle
chaque Partie supporte ses frais de procédure.

Fait en français et en anglais, le texte anglais faisant foi,
au Palais de la Paix, à La Haye, le cing avril mil neuf cent
trente-trois, en trois exemplaires, dont un restera déposé aux
archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de Sa Majesté le roi de Danemark
et au Gouvernement de Sa Majesté le roi de Norvège.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) A. HAMMARSKJOLD.

M. ANZILOTTI, juge, et M. VocT, juge ad hoc, déclarant ne
pas pouvoir se rallier à l'arrêt rendu par la Cour, et se pré-
valant du droit que leur confère l'article 57 du Statut,
joignent à l’arrêt les exposés suivants de leurs avis dissidents.

MM. ScHÜCkING et WANG, juges, tout en se ralliant à l'arrêt,
y joignent les observations suivantes.

(Paraphé) M. A.
(Paraphé) À. H.

57
